


Exhibit 10.19.6

 

(Space above reserved for Recorder of Deeds certification)

 

 

 

 

 

 

 

 

 

Title of Document:

 

Deed of Trust, Security Agreement, Fixture Filing and Assignment of Leases and
Rents

 

 

 

 

 

 

 

 

 

Date of Document:

 

October 29, 2002

 

 

 

 

 

 

 

 

 

Grantor:

 

The Doe Run Resources Corporation

 

 

 

 

 

 

 

 

 

Grantee:

 

Regiment Capital Advisors, L.L.C.

 

 

 

 

 

 

 

 

 

Grantee’s Mailing Address:

 

Regiment Capital Advisors, L.L.C.

 

 

 

70 Federal Street

 

 

 

Boston, MA 02110

 

 

 

Attn:  Timothy Peterson

 

 

 

 

 

 

 

 

 

Legal Description:

 

See Exhibit A attached hereto

 

 

 

 

 

 

 

Reference Book and Page:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.   REPRESENTATIONS, WARRANTIES AND COVENANTS

1.1

Performance of Credit Documents

1.2

General Representations, Warranties and Covenants

1.3

Representations, Warranties and Covenants with Respect to Master Leases

1.4

Compliance with Laws

1.5

Taxes and Other Charges

1.6

Condemnation

1.7

Care of Mortgaged Property

1.8

Environmental Matters

1.9

Further Assurances

1.10

Security Agreements and Financing Statements

1.11

After-Acquired Mortgaged Property

1.12

Expenses

1.13

Transfer or Further Encumbrance of the Mortgaged Property

1.14

Assignment of Rents and Leases

ARTICLE 2.   EVENTS OF DEFAULT

ARTICLE 3.   REMEDIES

3.1

Acceleration

3.2

Termination of License and/or Entry on Mortgaged Property

3.3

Foreclosure, Sale and Other Remedies

3.4

Remedies Cumulative, Concurrent and Nonexclusive

3.5

No Conditions Precedent to Exercise of Remedies

3.6

Release of and Resort to Collateral

3.7

Waiver of Appraisement, Valuation, etc

3.8

Discontinuance of Proceedings

3.9

Application of Proceeds

3.10

Leases

3.11

Purchase by Beneficiary

3.12

Grantor as Tenant Holding Over

3.13

Suits to Protect the Mortgaged Property

3.14

Proofs of Claim

ARTICLE 4.   MISCELLANEOUS

4.1

Survival of Obligations

4.2

Notices

4.3

No Waiver

4.4

Covenants Running with the Land

4.5

Successors and Assigns

4.6

Severability

4.7

Substitute Trustee

4.8

Business Loans

4.9

Usury

4.10

Future Advances Secured Hereby

4.11

Waiver of Jury Trial

 

--------------------------------------------------------------------------------


 

4.12

Assignment

4.13

Counterparts

4.14

Applicable Law

4.15

Subrogation

4.16

Conflicts: Credit Documents or Master Leases

4.17

Headings

4.18

No Joint Venture

4.19

Intercreditor Agreement

4.20

Concerning Beneficiary

 

 

EXHIBITS

 

 

Exhibit A

-

Property Descriptions

 

 

 

Exhibit B

-

Permitted Encumbrances

 

ii

--------------------------------------------------------------------------------


 

DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING
AND ASSIGNMENT OF LEASES AND RENTS

 

                THIS DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING AND
ASSIGNMENT OF LEASES AND RENTS (the “Deed of Trust”) made and entered into as of
October 29, 2002, by and among THE DOE RUN RESOURCES CORPORATION, a New York
corporation (the “Grantor”), with an address of 1801 Park 270 Drive, St. Louis,
Missouri 63146 and LISA M. HAINES (the “Trustee”), with an address of
Polsinelli, Shalton & White, 700 West 47th Street, Suite 1000, Kansas City,
Missouri 64112, for the benefit of REGIMENT CAPITAL ADVISORS, L.L.C., a Delaware
limited liability company with an address of 70 Federal Street, Boston,
Massachusetts 02110, as beneficiary, assignee and secured party (the
“Beneficiary”) as Agent for the lenders (the “Lenders”) from time to time party
to the Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement of even date herewith by and among
Grantor, the Lenders and Agent (as the same now exists or may from time to time
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Credit Agreement”; capitalized terms used herein and not defined shall have the
meanings assigned to them in the Credit Agreement), the Lenders have agreed (i)
on or about the date hereof, to provide to the Grantor term loans in the
aggregate principal amount of $15,500,000, and (ii) in each Lender’s sole and
absolute discretion, to from time to time provide Grantor with Discretionary
Credits in an aggregate principal amount not to exceed $20,000,000.

 

WHEREAS, in order to induce Lenders to enter into the Credit Agreement and other
Credit Documents, Grantor has agreed to and by these presents does hereby
execute this Deed of Trust and hereby subjects the Mortgaged Property (as
hereinafter defined) to the lien of this Deed of Trust;

 

WHEREAS, subject to earlier termination pursuant to the Credit Documents, the
Notes (as hereinafter defined) have a maturity date of October 29, 2005;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and also in consideration of
the notespurchase mentioned above, Grantor does hereby irrevocably GRANT,
BARGAIN, SELL, ALIEN, REMISE, RELEASE, CONVEY, ASSIGN AND CONFIRM unto Trustee,
her successors and assigns, with power of sale, all of Grantor’s estate, right,
title and interest in, to and under, and grants a

 

--------------------------------------------------------------------------------


 

security interest in and lien upon, any and all of the following described
property:

 

A.            THE REAL PROPERTY OR INTERESTS THEREIN DESCRIBED IN EXHIBIT A,
ATTACHED HERETO AND MADE A PART HEREOF (HEREINAFTER COLLECTIVELY REFERRED TO AS
THE “LAND”);

 

B.            THE LEASEHOLD ESTATE AND ALL OTHER CLAIMS, RIGHTS, TITLE,
INTEREST, PRIVILEGES AND OPTIONS OF GRANTOR UNDER AND PURSUANT TO THE MINERAL
CLAIMS, MILLSITES, MINERAL RESERVATIONS, LICENSES, SPECIAL USES, PREFERENCE
RIGHT LEASES, ACQUIRED LAND MINERAL LEASES, DEVELOPMENT CONTRACTS, PROSPECTING
PERMITS AND APPLICATIONS, OTHER LEASEHOLDS, EASEMENTS, RIGHTS OF WAY AND
CONTRACT RIGHTS DESCRIBED IN EXHIBIT A (AS FROM TIME TO TIME AMENDED, MODIFIED,
SUPPLEMENTED, EXTENDED, RENEWED OR RESTATED, INDIVIDUALLY AND COLLECTIVELY, THE
“MASTER LEASES”), INCLUDING, WITHOUT LIMITATION, ALL RIGHTS TO POSSESSION, USE
OR TO MINE OR PROSPECT AND THE RIGHTS TO GIVE CONSENTS, MODIFY, AMEND, EXTEND,
RENEW, TERMINATE OR PURCHASE, AND ALL OTHER PRESENT OR FUTURE RIGHTS (INCLUDING,
WITHOUT LIMITATION, ALL RIGHTS TO PURCHASE) OF GRANTOR AS LESSEE, PERMITTEE,
GRANTEE OR THE LIKE UNDER ALL LEASE OR OTHER ARRANGEMENTS, WHETHER WRITTEN OR
ORAL, AFFECTING ANY REAL PROPERTY OR MINERALS IN THE COUNTY IN WHICH THE LAND IS
LOCATED (COLLECTIVELY REFERRED TO AS THE “INTERESTS”);

 

C.            ALL METALS AND MINERALS WHICH ARE ON, IN, UNDER, UPON, PRODUCED
FROM OR TO BE PRODUCED FROM THE LAND AND/OR THE INTERESTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LEAD, ZINC, COPPER, NICKEL, SULFUR,
SILVER, SULFUR DIOXIDE, COPPER SULFIDE, SULFURIC ACID, COKE, SODIUM SULFATE AND
ANY BY-PRODUCTS RESULTING FROM THE PROCESSING OF THE FOREGOING;

 

D.            ANY AND ALL BUILDINGS, COVERED GARAGES, UTILITY SHEDS, WORKROOMS,
AIR CONDITIONING TOWERS, OPEN PARKING AREAS, STRUCTURES, WAYS, WOODS, WATERS,
WATER COURSES, EASEMENTS, RIGHTS OF WAY (PUBLIC OR PRIVATE), AND OTHER
IMPROVEMENTS, AND ANY AND ALL ADDITIONS, ALTERATIONS, BETTERMENTS OR
APPURTENANCES THERETO, AND ALL PRIVILEGES AND OTHER RIGHTS APPURTENANT THERETO,
NOW OR AT ANY TIME HEREAFTER SITUATED, PLACED OR CONSTRUCTED UPON THE LAND OR
RELATING TO THE INTERESTS, OR ANY PART THEREOF, INCLUDING, WITHOUT LIMITATION,
ALL STREETS, ROADS AND PUBLIC PLACES USED IN CONNECTION WITH THE LAND, THE
INTERESTS OR ANY PART THEREOF (COLLECTIVELY REFERRED TO AS THE “IMPROVEMENTS”);

 

E.             ALL MATERIALS, SUPPLIES, MACHINERY, EQUIPMENT, APPARATUS,
APPLIANCES AND OTHER ITEMS NOW OWNED OR HEREAFTER ACQUIRED BY GRANTOR AND NOW OR
HEREAFTER ATTACHED TO, INSTALLED IN, PLACED ON, OR USED IN CONNECTION WITH
(TEMPORARILY OR PERMANENTLY), ANY OF THE LAND, INTERESTS OR THE IMPROVEMENTS,
INCLUDING, BUT NOT LIMITED TO, ANY AND ALL PARTITIONS, DYNAMOS, STORM DOORS,
WINDOW SCREENS AND SHADES, DRAPES, RUGS AND OTHER FLOOR COVERINGS, AWNINGS,
MOTORS, ENGINES, BOILERS, FURNACES, PIPES, PLUMBING, CLEANING, DUST, GARBAGE AND
REFUSE REMOVERS, VERMIN AND INSECT EXCLUSION DEVICES, DRAINAGE, CALL AND
SPRINKLER SYSTEMS, FIRE EXTINGUISHING APPARATUS AND EQUIPMENT, WATER TANKS,
HEATING, VENTILATING, PLUMBING, LAUNDRY, INCINERATING, AIR CONDITIONING AND AIR
COOLING EQUIPMENT AND SYSTEMS, GAS AND ELECTRIC MACHINERY, AIR COMPRESSORS,
TRANSFORMERS, WELDERS, DRILLS, PRESSES, CRANES, HOISTS, SCRUBBING UNITS, FUEL
AND STORAGE TANKS, APPURTENANCES, FURNITURE, FURNISHINGS, DISHWASHERS,
REFRIGERATORS AND RANGES, ELEVATORS, WATER, GAS, ELECTRICITY, STORM AND SANITARY
SEWER FACILITIES AND ALL OTHER UTILITIES, WHETHER OR NOT SITUATED IN EASEMENTS,
AND ALL OTHER PERSONAL PROPERTY, TOGETHER WITH ALL ACCESSIONS, REPLACEMENTS,
BETTERMENTS, SUBSTITUTIONS AND CHANGES FOR ANY OF THE FOREGOING AND THE PROCEEDS
THEREOF (COLLECTIVELY REFERRED TO AS THE “FIXTURES”);

 

2

--------------------------------------------------------------------------------


 

F.             ANY AND ALL PRESENT AND FUTURE LEASES, SUBLEASES, LICENSES,
CONCESSIONS OR OTHER AGREEMENTS (WRITTEN OR VERBAL, NOW OR HEREAFTER IN EFFECT)
WHICH GRANT A POSSESSORY OR OWNERSHIP INTEREST IN AND TO, OR THE RIGHT TO USE,
OCCUPY OR LEASE, ALL OR ANY PART OF THE LAND, INTERESTS, IMPROVEMENTS OR
FIXTURES, AND ALL OTHER PRESENT AND FUTURE AGREEMENTS, SUCH AS ENGINEERS’
CONTRACTS, UTILITY CONTRACTS, MAINTENANCE AGREEMENTS AND SERVICE CONTRACTS
(INCLUDING ALL OF GRANTOR’S RIGHTS, IF ANY, UNDER ANY CONTRACTS FOR THE SALE OF
ANY OF THE LAND, INTERESTS, IMPROVEMENTS OR FIXTURES), WHICH IN ANY WAY RELATE
TO THE USE, OCCUPANCY, LEASING, OPERATION, MAINTENANCE, ENJOYMENT OR OWNERSHIP
OF ALL OR ANY PORTION OF THE LAND, INTERESTS, IMPROVEMENTS OR FIXTURES
(COLLECTIVELY REFERRED TO AS THE “LEASES”);

 

G.            ALL OF THE RENTS, ISSUES, REVENUES, INCOME, ROYALTIES, BONUSES,
RIGHTS, PROCEEDS, PROFITS, SECURITY AND OTHER TYPES OF DEPOSITS AND OTHER
BENEFITS PAID OR PAYABLE, DUE OR ACCRUING, BY PARTIES TO THE LEASES OTHER THAN
GRANTOR (COLLECTIVELY REFERRED TO AS THE “RENTS”);

 

H.            LICENSES, PERMITS, APPROVALS OR OTHER AUTHORIZATIONS (FEDERAL,
STATE AND LOCAL) USED OR USEFUL IN CONNECTION WITH OR IN ANY WAY RELATING TO THE
LAND, INTERESTS, IMPROVEMENTS, OR THE OPERATION OF GRANTOR’S BUSINESS, IF AND
ONLY TO THE EXTENT THAT GRANTOR MAY LEGALLY ASSIGN THE SAME HEREUNDER;

 

I.              ALL RIGHTS, PRIVILEGES, TENEMENTS, HEREDITAMENTS, RIGHTS-OF-WAY,
EASEMENTS, APPENDAGES, AND APPURTENANCES IN ANY WAY PERTAINING TO, AND ALL
RIGHT, TITLE AND INTEREST, IF ANY, OF GRANTOR, IN AND TO ANY STREETS, WAYS,
ALLEYS, STRIPS OR GORES OF LAND ADJOINING THE LAND OR THE INTERESTS OR ANY PART
THEREOF;

 

J.             ALL BETTERMENTS, IMPROVEMENTS, ADDITIONS, ALTERATIONS,
APPURTENANCES, SUBSTITUTIONS, REPLACEMENTS AND REVISIONS PERTAINING TO THE ITEMS
SET FORTH IN PARAGRAPHS A THROUGH G AND I ABOVE, AND ALL REVERSIONS AND
REMAINDERS THEREIN;

 

K.            ALL OF GRANTOR’S RIGHT, TITLE AND INTEREST IN AND TO ANY AWARDS,
REMUNERATIONS, REIMBURSEMENTS, SETTLEMENTS OR COMPENSATION HERETOFORE MADE OR
HEREAFTER TO BE MADE BY ANY GOVERNMENTAL AUTHORITY PERTAINING TO THE LAND,
INTERESTS, IMPROVEMENTS OR FIXTURES OR ANY PORTION THEREOF, INCLUDING, BUT NOT
LIMITED TO, THOSE FOR ANY VACATION OF, OR CHANGE OF GRADE IN, ANY STREETS
AFFECTING THE LAND, INTERESTS, IMPROVEMENTS OR FIXTURES, THOSE FOR MUNICIPAL
UTILITY DISTRICT OR OTHER UTILITY COSTS INCURRED OR DEPOSITS MADE IN CONNECTION
WITH THE LAND AND INSURANCE PROCEEDS IN CONNECTION THEREWITH;

 

L.             ALL GENERAL INTANGIBLES AND CONTRACT RIGHTS RELATING TO THE
MORTGAGED PROPERTY AND ALL RESERVES, DEFERRED PAYMENTS, DEPOSITS, REFUNDS AND
CLAIMS OF EVERY KIND RELATING THERETO;

 

M.           THE ABSTRACT OF TITLE COVERING THE LAND, ALL INSURANCE POLICIES
COVERING THE MORTGAGED PROPERTY OR ANY PORTION THEREOF AND ALL BLUEPRINTS,
PLANS, MAPS, DOCUMENTS, BOOKS AND RECORDS RELATING TO THE MORTGAGED PROPERTY;
AND

 

N.            ALL PROCEEDS OF THE CONVERSION, VOLUNTARY OR INVOLUNTARY, OF ANY
OF THE MORTGAGED PROPERTY INTO CASH OR LIQUIDATED CLAIMS.

 

The items set forth in Paragraphs A through N above are sometimes hereinafter

 

3

--------------------------------------------------------------------------------


 

separately referred to as the “Mortgaged Property” and this Deed of Trust is a
security agreement with respect to the Mortgaged Property; and to the extent
that the Mortgaged Property consists of goods which are, or are to become,
fixtures, this Deed of Trust is recorded as a fixture filing, with Grantor as
the debtor and Beneficiary as the secured party.

 

Grantor makes the foregoing grant to Trustee to hold the Mortgaged Property in
trust for the benefit of Beneficiary and for the purposes and upon the terms and
conditions hereinafter set forth.

 

TO HAVE AND TO HOLD the same, together with all the privileges and the
appurtenances thereunto belonging: in trust nevertheless, in case of default by
Grantor hereunder, then upon notice and demand in writing filed with Trustee to
the extent provided herein, or required by law, to foreclose this Deed of Trust,
and to sell and dispose of the Mortgaged Property (or any part thereof as may be
designated in the notice of such sale) and the right, title and interest of
Grantor therein in the matter as then may be provided by law and to issue,
execute, and deliver the Trustee’s certificate of purchase, trustee’s deed or
certificate of redemption, all as then may be provided by law. Trustee shall,
out of the proceeds or avails of such sale, after first paying and retaining all
fees, charges, the cost of making such sale and advertising the Mortgaged
Property, and attorneys’ fees and legal expenses as herein provided, pay to
Beneficiary the amount of the Obligations (as hereinafter defined), including
all monies advanced by Beneficiary for any purpose authorized herein or by law
with interest thereon at the default rate provided for in the Credit Documents,
rendering the surplus, if any, as provided by applicable law. The sale or sales
and such deed or deeds so made shall be a perpetual bar, both in law and equity,
against Grantor and all other persons claiming the Mortgaged Property or any
part thereof, by, from, through or under Grantor. The legal holder of the
Obligations may purchase the Mortgaged Property or any part thereof; and it
shall not be obligatory upon the purchaser or purchasers at any such sale to see
to the application of the purchase money. If a release deed is required, Grantor
hereby agrees to pay all the expenses thereof.

 

IN TRUST HOWEVER, FOR THE PURPOSE OF SECURING, unto Beneficiary, its successors
and assigns in such order of priority as Beneficiary may elect, all now existing
and hereafter arising obligations, liabilities and indebtedness of Grantor, any
of its Subsidiaries or any other Obligor to any Lender or the Beneficiary of
every kind and description arising under this Deed of Trust, the Credit
Agreement, the other Credit Documents or by operation of law in connection
therewith, whether direct or indirect, absolute or contingent, joint or several,
secured or unsecured, due or not due, primary or secondary, liquidated or
unliquidated, whether arising before, during or after the initial or any renewal
term of the Credit Agreement, or after the commencement of any case with respect
to Grantor under the United States Bankruptcy Code or any similar statute and
whether incurred by Grantor as principal, surety, endorser, guarantor or
otherwise, and including, without limitation, all principal, premium, interest,
reimbursement obligations under Financial Hedge Agreements provided by a Lender
(or an Affiliate of a Lender) at the time of issuance thereof, amounts provided
for in Sections 3.3 and 9 of the Credit Agreement and other fees, charges,
indemnities, commissions, costs, expenses, and attorneys’ and accountants’ fees
and expenses in connection with any of the foregoing (collectively referred to
as the “Obligations”), including, but not limited to, (a) obligations,
liabilities and indebtedness evidenced by, arising under or related to the Notes
due 2005, dated of even date herewith, issued

 

4

--------------------------------------------------------------------------------


 

by Grantor in accordance with the Credit Agreement and payable to the order of
Lenders, in the original principal amount of $15,500,000 (as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed,
restated, substituted for or replaced, the “Notes”), (b) the Credit Obligations
and (c) all amounts referred to in Section 3.2 hereof.

 

PROVIDED, HOWEVER, that if Grantor shall pay or cause to be paid to the
Beneficiary all of the Obligations, including the principal and interest, and
any fees, charges, costs or expenses related thereto, to become due thereupon at
the time and in the matter stipulated therein, and shall satisfy and perform all
covenants contained in the Credit Documents then, in such case, the estate,
right, title and interest of Trustee in the Mortgaged Property shall cease,
determine and become void, and upon proof being given to the satisfaction of
Trustee that the Obligations have been indefeasibly paid and satisfied, Trustee
or Beneficiary, as the case may be, shall, upon the receipt of the written
request of Grantor and at Grantor’s cost and expense, cancel, release and
discharge this Deed of Trust.

 

ARTICLE 1.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Grantor hereby unconditionally represents, warrants and covenants with and to
Trustee and Beneficiary as follows (which representations, warrants and
covenants have been and will continue to be relied upon by Beneficiary in making
loans and providing other financial accommodations to Grantor under the Credit
Documents):

 


1.1                                 PERFORMANCE OF CREDIT DOCUMENTS.  GRANTOR
SHALL PERFORM AND OBSERVE AND SHALL COMPLY WITH ALL PROVISIONS OF THIS DEED OF
TRUST AND THE OTHER CREDIT DOCUMENTS.


 


1.2                                 GENERAL REPRESENTATIONS, WARRANTIES AND
COVENANTS.  GRANTOR REPRESENTS, WARRANTS AND COVENANTS THAT:


 


(A)           GRANTOR IS SEIZED OF AN INDEFEASIBLE ESTATE IN FEE SIMPLE IN, AND
HAS GOOD AND ABSOLUTE TITLE TO, THE LAND AND HAS A GOOD, MERCHANTABLE AND
INSURABLE LEASEHOLD ESTATE IN THE INTERESTS, AND HAS GOOD RIGHT, FULL POWER AND
LAWFUL AUTHORITY TO MORTGAGE AND PLEDGE THE SAME  AS PROVIDED HEREIN AND
BENEFICIARY MAY AT ALL TIMES PEACEABLY AND QUIETLY ENTER UPON, HOLD, OCCUPY AND
ENJOY THE MORTGAGED PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF;


 


(B)           THE MORTGAGED PROPERTY IS FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND EASEMENTS WHATSOEVER EXCEPT: (I) THE LIENS PERMITTED UNDER
SECTION 6.7 OF THE CREDIT AGREEMENT AND (II) THOSE LIENS, ENCUMBRANCES AND
EASEMENTS DESCRIBED IN EXHIBIT B, ATTACHED HERETO AND MADE A PART HEREOF (THE
“PERMITTED ENCUMBRANCES”), WHICH LIENS, ENCUMBRANCES AND EASEMENTS DO NOT
INTERFERE WITH THE USE OF THE MORTGAGED PROPERTY OR THE ORDINARY CONDUCT OF
GRANTOR’S BUSINESS AS PRESENTLY, OR PROPOSED TO BE, CONDUCTED THEREON AND DO NOT
IMPAIR THE VALUE OF THE AFFECTED PROPERTY;


 


(C)           GRANTOR WILL MAINTAIN AND PRESERVE THE LIEN OF THIS DEED OF TRUST
AS A FIRST AND PRIOR LIEN, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES, UNTIL THE
OBLIGATIONS SECURED HEREBY HAVE BEEN INDEFEASIBLY PAID IN FULL;

 

5

--------------------------------------------------------------------------------


 


(D)           THIS DEED OF TRUST IS A VALID AND BINDING OBLIGATION ENFORCEABLE
IN ACCORDANCE WITH THE TERMS CONTAINED HEREIN, AND THE EXECUTION AND DELIVERY
HEREOF DOES NOT CONTRAVENE ANY CONTRACT OR AGREEMENT TO WHICH GRANTOR IS A PARTY
OR BY WHICH GRANTOR OR ANY OF ITS PROPERTIES MAY BE BOUND AND DOES NOT
CONTRAVENE ANY LAW, ORDER, DECREE, RULE OR REGULATION TO WHICH GRANTOR OR ITS
ASSETS AND PROPERTIES (INCLUDING, BUT NOT LIMITED TO, THE MORTGAGED PROPERTY) IS
SUBJECT;


 


(E)           ALL COSTS ARISING FROM CONSTRUCTION OF ANY IMPROVEMENTS AND THE
PURCHASE OF ALL EQUIPMENT LOCATED ON THE MORTGAGED PROPERTY HAVE BEEN PAID,
EXCEPT TO THE EXTENT ANY SUCH EQUIPMENT IS PURCHASED SUBJECT TO ANY LIEN
PERMITTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS;


 


(F)            ELECTRIC, GAS, SEWER, WATER FACILITIES AND ANY OTHER NECESSARY
UTILITIES ARE AS OF THE DATE HEREOF, AVAILABLE IN SUFFICIENT CAPACITY TO SERVICE
THE MORTGAGED PROPERTY SATISFACTORILY AND GRANTOR SHALL AT ALL TIMES HEREAFTER
TAKE ANY ACTION REQUIRED TO CAUSE SUCH UTILITIES TO BE AVAILABLE IN SUFFICIENT
CAPACITY TO SERVICE THE MORTGAGED PROPERTY SATISFACTORILY, AND ANY EASEMENTS
NECESSARY TO THE FURNISHING OF SUCH UTILITY SERVICE TO GRANTOR HAVE BEEN
OBTAINED; AND


 


(G)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS MADE BY GRANTOR AND
EACH GUARANTOR OF THE OBLIGATIONS (SAID GUARANTORS BEING HEREINAFTER REFERRED TO
JOINTLY AND SEVERALLY AS THE “GUARANTORS”) IN THE CREDIT DOCUMENTS ARE
INCORPORATED HEREIN BY REFERENCE AND MADE A PART HEREOF.


 


1.3                                 REPRESENTATIONS, WARRANTIES AND COVENANTS
WITH RESPECT TO MASTER LEASES.


 


(A)           GRANTOR REPRESENTS, WARRANTS AND COVENANTS THAT:

 

(I)            GRANTOR WILL PROMPTLY PAY WHEN DUE AND PAYABLE THE FEES,
ROYALTIES, RENTALS, ADDITIONAL RENTALS AND OTHER CHARGES PROVIDED FOR UNDER THE
TERMS AND PROVISIONS OF THE MASTER LEASES;

 

(II)           GRANTOR WILL PROMPTLY PERFORM AND OBSERVE ALL OF THE TERMS,
COVENANTS AND CONDITIONS REQUIRED TO BE PERFORMED AND OBSERVED BY GRANTOR UNDER
THE MASTER LEASES, WITHIN THE GRACE PERIODS PROVIDED IN THE MASTER LEASES OR
SUCH LESSER GRACE PERIODS AS ARE PROVIDED IN THIS DEED OF TRUST, AND WILL DO ALL
THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS RIGHTS UNDER THE MASTER
LEASES AND GRANTOR WILL ENFORCE THE OBLIGATIONS OF THE LESSOR UNDER THE MASTER
LEASES, TO THE EXTENT THAT GRANTOR MAY ENJOY ALL OF THE RIGHTS GRANTED TO IT
UNDER THE MASTER LEASES;

 

(III)          GRANTOR WILL PROMPTLY NOTIFY BENEFICIARY OF ANY DEFAULT BY
GRANTOR IN THE PERFORMANCE AND OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS ON THE PART OF GRANTOR TO BE PERFORMED OR OBSERVED UNDER THE MASTER
LEASES;

 

(IV)          GRANTOR WILL: (A) PROMPTLY NOTIFY BENEFICIARY OF THE RECEIPT BY
GRANTOR OF ANY NOTICE FROM THE LESSOR UNDER THE MASTER LEASES PURSUANT TO THE
PROVISIONS THEREOF; AND (B) PROMPTLY CAUSE A COPY OF EACH SUCH NOTICE RECEIVED
BY GRANTOR FROM ANY LESSOR UNDER THE

 

6

--------------------------------------------------------------------------------


 

MASTER LEASES TO BE DELIVERED TO BENEFICIARY;

 

(V)           GRANTOR WILL NOT, WITHOUT THE PRIOR CONSENT OF BENEFICIARY,
TERMINATE, CANCEL, MODIFY, SUPPLEMENT OR SURRENDER OR SUFFER OR PERMIT ANY
TERMINATION, MODIFICATION OR SURRENDER OF THE MASTER LEASES AND WILL NOT
SUBORDINATE OR CONSENT TO THE SUBORDINATION OF THE MASTER LEASES TO ANY MORTGAGE
ON THE LESSOR’S INTEREST IN THE PROPERTY DEMISED BY THE MASTER LEASES; PROVIDED,
HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, PRIOR TO THE OCCURRENCE OF AN EVENT
OF DEFAULT OR AN ACT, CONDITION OR EVENT WHICH WITH NOTICE OR PASSAGE OF TIME
(OR BOTH) WOULD CONSTITUTE AN EVENT OF DEFAULT, GRANTOR MAY MODIFY THE MASTER
LEASES FROM TIME TO TIME PROVIDED, HOWEVER, THAT (A) SUCH MODIFICATIONS DO NOT
ADVERSELY AFFECT THE RIGHTS OR MATERIALLY INCREASE THE OBLIGATIONS OR
LIABILITIES OF GRANTOR OR ANY SITE THEREUNDER OR OF THE HOLDER OF ANY MORTGAGE
ON THE LEASEHOLD ESTATE CREATED BY THE MASTER LEASES, AND (B) A TRUE COPY OF
SUCH MODIFICATION IS PROMPTLY DELIVERED TO BENEFICIARY, AND, PROVIDED, FURTHER,
THAT, GRANTOR HEREBY ASSIGNS TO BENEFICIARY, AS ADDITIONAL COLLATERAL FOR
REPAYMENT OF THE OBLIGATIONS, ALL OF GRANTOR’S RIGHTS AND PRIVILEGES AS LESSEE
UNDER THE MASTER LEASES TO TERMINATE, CANCEL, SURRENDER, MODIFY, CHANGE,
SUPPLEMENT, EXTEND, RENEW OR AMEND THE MASTER LEASES, AND ANY SUCH TERMINATION,
CANCELLATION, SURRENDER, MODIFICATION, CHANGE, SUPPLEMENT, EXTENSION, RENEWAL OR
AMENDMENT OF THE MASTER LEASES WITHOUT THE PRIOR WRITTEN CONSENT OF BENEFICIARY
(EXCEPT AS HEREINABOVE PROVIDED) SHALL, AT BENEFICIARY’S OPTION, BE VOID AND OF
NO FORCE AND EFFECT;

 

(VI)          GRANTOR WILL, WITHIN TEN (10) DAYS AFTER DEMAND FROM BENEFICIARY,
OBTAIN FROM THE LESSORS UNDER THE MASTER LEASES AND DELIVER TO BENEFICIARY A
CERTIFICATE THAT THE MASTER LEASES ARE UNMODIFIED AND IN FULL FORCE AND EFFECT
AND THE DATE TO WHICH THE FEES, ROYALTIES, RENTALS, ADDITIONAL RENTALS AND OTHER
CHARGES PAYABLE THEREUNDER HAVE BEEN PAID, AND STATING WHETHER TO THE LESSOR’S
KNOWLEDGE GRANTOR IS IN DEFAULT IN THE PERFORMANCE OF ANY COVENANTS, AGREEMENTS
OR CONDITIONS CONTAINED IN THE MASTER LEASES AND, IF SO, SPECIFYING SUCH
DEFAULT;

 

(VII)         THE MASTER LEASES ARE VALID AND IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR TERMS WITHOUT MODIFICATION AND NO DEFAULT UNDER THE MASTER
LEASES HAS OCCURRED AND IS CONTINUING;

 

(VIII)        THE EXECUTION AND DELIVERY OF THIS DEED OF TRUST IS PERMITTED
UNDER THE MASTER LEASES;

 

(IX)           PROMPTLY UPON THE REQUEST OF BENEFICIARY, GRANTOR SHALL DELIVER
TO BENEFICIARY TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE MASTER LEASES;

 

(X)            AS OF THE DATE HEREOF, ALL OF THE FEES, ROYALTIES, RENTALS,
ADDITIONAL RENTALS AND OTHER CHARGES PAYABLE UNDER THE MASTER LEASES PRIOR TO
THE DATE HEREOF HAVE BEEN PAID;

 

(XI)           IN NO EVENT SHALL GRANTOR DO OR PERMIT TO BE DONE, OR OMIT TO DO
OR PERMIT THE OMISSION OF, ANY ACT OR THING THAT WOULD CONSTITUTE GROUNDS FOR
THE IMPAIRMENT, FORFEITURE OR TERMINATION OF ANY INTERESTS (IN WHOLE OR IN PART)
OR IN GRANTOR’S USE THEREOF, WHICH IN BENEFICIARY’S DETERMINATION IS BENEFICIAL
TO THE OPERATION OF GRANTOR’S BUSINESS; AND

 

7

--------------------------------------------------------------------------------


 

(XII)          IF THE TERM OF ANY OF THE MASTER LEASES IS SCHEDULED TO EXPIRE
PRIOR TO THE PAYMENT IN FULL OF THE OBLIGATIONS AND ALL INTEREST AND OTHER
CHARGES THEREON AND GRANTOR HAS THE OPTION TO RENEW SUCH TERM, GRANTOR SHALL
EFFECTIVELY EXERCISE SUCH OPTION AND DELIVER TO BENEFICIARY PROOF OF SUCH
EXERCISE, AT LEAST THIRTY (30) DAYS BEFORE THE EXPIRATION OF THE PERIOD DURING
WHICH SUCH OPTION MAY BE EXERCISED, AND GRANTOR HEREBY IRREVOCABLY APPOINTS
BENEFICIARY AS ITS ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST TO EXERCISE ANY
SUCH OPTIONS WITHIN SUCH THIRTY (30) DAY PERIOD IF BENEFICIARY HAS NOT
THERETOFORE EXERCISED SAME.


 


(B)           GRANTOR SHALL, UPON WRITTEN REQUEST OF BENEFICIARY, CAUSE EACH FEE
OWNER OF THE INTERESTS (INCLUDING, WITHOUT LIMITATION, THE STATE OF MISSOURI AND
THE FEDERAL GOVERNMENT, AS APPLICABLE) TO BE PROPERLY NOTIFIED IN WRITING OF THE
ASSIGNMENT MADE OR PROPOSED TO BE MADE HEREBY AND HAS OBTAINED OR SHALL OBTAIN,
FROM EACH SUCH OWNER WHOSE CONSENT IS REQUIRED, A CONSENT TO ASSIGNMENT IN A
FORM SATISFACTORY TO BENEFICIARY.


 


(C)           NO RELEASE OR FORBEARANCE OF ANY OF GRANTOR’S OBLIGATIONS IN
RESPECT OF ANY OF THE INTERESTS, PURSUANT TO THE RELATED MASTER LEASE OR
OTHERWISE, TO THE EXTENT ANY SUCH RELEASE OR FORBEARANCE WOULD DIMINISH OR
OTHERWISE IMPAIR THE SECURITY OF THE MORTGAGED PROPERTY, SHALL RELEASE GRANTOR
FROM ANY OF ITS OBLIGATIONS UNDER THIS DEED OF TRUST, INCLUDING ITS OBLIGATIONS
WITH RESPECT TO THE PAYMENT OR THE PERFORMANCE OF ALL OF THE APPLICABLE TERMS,
PROVISIONS, COVENANTS, CONDITIONS AND AGREEMENTS CONTAINED HEREIN.


 


1.4           COMPLIANCE WITH LAWS.  GRANTOR, AT ITS COST AND EXPENSE SHALL
PROMPTLY COMPLY WITH ALL LAWS, ORDERS, RULES AND REGULATIONS OF ANY AND ALL
GOVERNMENTAL AUTHORITIES AND AGENCIES HAVING JURISDICTION OVER THE USE OR
OCCUPANCY OF ANY PART OF THE MORTGAGED PROPERTY OR THE CONSTRUCTION OF ANY AND
ALL IMPROVEMENTS THEREON, INCLUDING WITHOUT LIMITATION, ALL BUILDING, ZONING,
ENVIRONMENTAL, SAFETY AND HEALTH AND SANITATION LAWS, ORDERS, RULES AND
REGULATIONS, SUBJECT TO SECTION 1.8 HEREOF AS TO ENVIRONMENTAL MATTERS. GRANTOR
SHALL PROMPTLY COMPLY WITH ANY AND ALL REQUIREMENTS OF ANY INSURER OF ANY
PORTION OF THE MORTGAGED PROPERTY AND ANY AND ALL RULES AND REGULATIONS OF ANY
INSURANCE COMMISSION OR BOARD OF FIRE UNDERWRITERS HAVING JURISDICTION OVER THE
MORTGAGED PROPERTY.  GRANTOR, AT ITS COST AND EXPENSE, SHALL PROCURE AND
CONTINUOUSLY MAINTAIN IN FULL FORCE AND EFFECT ALL PERMITS, LICENSES AND OTHER
AUTHORIZATIONS REQUIRED FOR CONSTRUCTION OF IMPROVEMENTS, FOR ANY PERMITTED USE
OF THE MORTGAGED PROPERTY OR ANY PART THEREOF THEN BEING MADE AND FOR THE LAWFUL
AND PROPER INSTALLATION, OPERATION AND MAINTENANCE OF THE PREMISES. GRANTOR
SHALL NOT USE OR PERMIT TO BE USED ANY PART OF THE MORTGAGED PROPERTY FOR ANY
UNLAWFUL, DANGEROUS, NOXIOUS OR OFFENSIVE USE OR BUSINESS AND WILL NOT CAUSE OR
MAINTAIN ANY NUISANCE ON THE MORTGAGED PROPERTY. IF GRANTOR RECEIVES NOTICE FROM
ANY FEDERAL, STATE OR OTHER GOVERNMENTAL AUTHORITY THAT IT IS NOT IN COMPLIANCE
WITH ANY SUCH LAW, ORDER, RULE OR REGULATION, GRANTOR WILL PROVIDE BENEFICIARY
WITH A COPY OF SUCH NOTICE PROMPTLY, SUBJECT TO SECTION 1.8 HEREOF AS TO
ENVIRONMENTAL MATTERS.


 


1.5                                 TAXES AND OTHER CHARGES.


 


(A)           TAXES AND ASSESSMENTS.  SUBJECT TO THE PROVISIONS OF THIS SECTION
1.5, GRANTOR SHALL PAY, OR CAUSE TO BE PAID, PROMPTLY WHEN DUE AND BEFORE
PENALTY OR INTEREST ACCRUE THEREON, ALL TAXES, ASSESSMENTS, RATES, DUES,
CHARGES, FEES, LEVIES, FINES, IMPOSITIONS, LIABILITIES, OBLIGATIONS AND
ENCUMBRANCES OF EVERY KIND WHATSOEVER, FORESEEN OR UNFORESEEN, ORDINARY OR
EXTRAORDINARY, THAT NOW OR AT ANY TIME HEREAFTER MAY BE IMPOSED, LEVIED OR
ASSESSED UPON OR

 

8

--------------------------------------------------------------------------------


 

against the Mortgaged Property or any part thereof, or upon or against this Deed
of Trust or the Obligations secured hereby, or upon or against the interest of
Beneficiary in the Mortgaged Property, as well as all income taxes, assessments
and other governmental charges levied and imposed by the United States of
America or any state, county, municipality or other taxing authority upon or
against Grantor or in respect of the Mortgaged Property or any part thereof;
provided, however, that Grantor may, at its expense, in good faith, by
appropriate proceedings duly instituted and diligently prosecuted (including
without limitation payment of the asserted tax or assessment under protest if
such payment must be made in order to contest such tax or assessment), contest
the validity, applicability or amount of any asserted tax or assessment. After
written notice to Beneficiary, pending such contest, Grantor shall not be deemed
in default hereunder if on or before the due date of the asserted tax or
assessment Grantor establishes an escrow acceptable to Beneficiary in an amount
estimated by Beneficiary in its sole discretion to be adequate to cover the
payment of such tax or assessment with interest, costs and penalties and an
additional sum to cover possible interest, costs and penalties (including for
this purpose any escrow required to be established by Grantor under applicable
law, to the extent Beneficiary shall determine that the amount of any such
escrow is sufficient, in its sole discretion); and, if the amount of such escrow
is thereafter insufficient to pay any amount adjudged by a court of competent
jurisdiction to be due, with all interest, costs and penalties thereon, Grantor
shall pay such deficiency no later than the date such judgment becomes final.


 


(B)           MECHANIC’S AND OTHER LIENS.  GRANTOR SHALL NOT PERMIT ANY
MECHANIC’S OR OTHER LIENS TO BE FILED OR TO EXIST AGAINST THE MORTGAGED PROPERTY
BY REASON OF WORK, LABOR, SERVICES OR MATERIALS SUPPLIED OR CLAIMED TO HAVE BEEN
SUPPLIED TO, FOR OR IN CONNECTION WITH THE MORTGAGED PROPERTY OR TO GRANTOR OR
ANYONE HOLDING THE MORTGAGED PROPERTY OR ANY PART THEREOF THROUGH OR UNDER
GRANTOR; PROVIDED, HOWEVER, THAT IF ANY SUCH LIEN SHALL AT ANY TIME BE FILED,
GRANTOR SHALL, WITHIN THIRTY (30) DAYS AFTER NOTICE OF THE FILING THEREOF BUT
SUBJECT TO THE RIGHT OF CONTEST AS SET FORTH HEREIN, CAUSE THE SAME TO BE
DISCHARGED OF RECORD BY PAYMENT, DEPOSIT, BOND, ORDER OF A COURT OF COMPETENT
JURISDICTION, OR OTHERWISE, SUBJECT TO SECTION 1.8 HEREOF AS TO ENVIRONMENTAL
MATTERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, GRANTOR
SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE AND AFTER WRITTEN NOTICE TO
BENEFICIARY, BY APPROPRIATE PROCEEDINGS DULY INSTITUTED AND DILIGENTLY
PROSECUTED, TO CONTEST IN GOOD FAITH THE VALIDITY, APPLICABILITY OR AMOUNT OF
ANY SUCH LIEN IF GRANTOR ESTABLISHES AN ESCROW ACCEPTABLE TO BENEFICIARY IN AN
AMOUNT ESTIMATED BY BENEFICIARY IN ITS SOLE DISCRETION TO BE ADEQUATE TO COVER
THE PAYMENT OF THE AMOUNT BEING CONTESTED WITH INTEREST, COSTS AND PENALTIES AND
AN ADDITIONAL SUM TO COVER POSSIBLE INTEREST, COSTS AND PENALTIES (INCLUDING FOR
THIS PURPOSE ANY ESCROW REQUIRED TO BE ESTABLISHED BY GRANTOR UNDER APPLICABLE
LAW, TO THE EXTENT BENEFICIARY SHALL DETERMINE THAT THE AMOUNT OF ANY SUCH
ESCROW IS SUFFICIENT, IN ITS SOLE DISCRETION); AND, IF THE AMOUNT OF SUCH ESCROW
IS INSUFFICIENT TO PAY ANY AMOUNT ADJUDGED BY A COURT OF COMPETENT JURISDICTION
TO BE DUE, WITH ALL INTEREST, COSTS AND PENALTIES THEREON, GRANTOR SHALL PAY
SUCH DEFICIENCY NO LATER THAN THE DATE SUCH JUDGMENT BECOMES FINAL.


 


(C)           TAXES AFFECTING BENEFICIARY’S INTEREST.  IF THE FEDERAL, OR ANY
STATE, COUNTY, LOCAL, MUNICIPAL OR OTHER, GOVERNMENT OR ANY SUBDIVISION OF ANY
THEREOF HAVING JURISDICTION, SHALL LEVY, ASSESS OR CHARGE ANY TAX (EXCEPTING
THEREFROM ANY INCOME TAX ON BENEFICIARY’S RECEIPT OF INTEREST PAYMENTS ON THE
PRINCIPAL PORTION OF THE LOAN AMOUNTS), ASSESSMENT, OR IMPOSITION OR OTHER
CHARGE UPON THIS DEED OF TRUST, THE OBLIGATIONS, OR ANY OF THE OTHER CREDIT
DOCUMENTS, THE

 

9

--------------------------------------------------------------------------------


 


INTEREST OF BENEFICIARY IN THE MORTGAGED PROPERTY, OR ANY OF THE FOREGOING, OR
UPON BENEFICIARY BY REASON OF OR AS HOLDER OF ANY OF THE FOREGOING, OR SHALL AT
ANY TIME OR TIMES REQUIRE REVENUE OR OTHER STAMPS TO BE AFFIXED TO THIS DEED OF
TRUST, THE OBLIGATIONS, OR ANY OF THE OTHER CREDIT DOCUMENTS, GRANTOR SHALL PAY
ALL SUCH TAXES, ASSESSMENTS, IMPOSITIONS OR OTHER CHARGES AND STAMPS TO OR FOR
BENEFICIARY AS THEY BECOME DUE AND PAYABLE.


 


(D)           TAX ESCROW.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IN ORDER TO SECURE THE PERFORMANCE AND DISCHARGE OF GRANTOR’S
OBLIGATIONS UNDER THIS SECTION 1.5, BUT NOT IN LIEU OF SUCH OBLIGATIONS,
GRANTOR, UPON BENEFICIARY’S REQUEST AT ANY TIME FOLLOWING (I) AN EVENT OF
DEFAULT REFERRED TO IN SECTION 8.1.1 OR 8.1.5 THROUGH 8.1.12 OF THE CREDIT
AGREEMENT OR (II) AN EVENT OF DEFAULT REFERRED TO IN SECTION 8.1.2 OR 8.1.3 OF
THE CREDIT AGREEMENT AND RESULTING FROM ANY FAILURE BY THE GRANTOR OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH SECTION 6.1, 6.3, 6.5, 6.9, 6.15, 6.16, 6.18 OR 6.21
OF THE CREDIT AGREEMENT (EACH EVENT OF DEFAULT DESCRIBED IN THE FOREGOING CLAUSE
(I) OR (II) IS REFERRED TO AS A “TRIGGER DEFAULT”), SHALL PAY OVER TO
BENEFICIARY AN AMOUNT EQUAL TO ONE-TWELFTH (1/12TH) OF THE NEXT MATURING ANNUAL
TAXES, ASSESSMENTS AND CHARGES (WHICH CHARGES FOR PURPOSES OF THIS PARAGRAPH
SHALL INCLUDE, WITHOUT LIMITATION, WATER AND SEWER RENTS) OF THE NATURE
DESCRIBED IN THIS SECTION 1.5 FOR EACH MONTH THAT HAS ELAPSED SINCE THE LAST
DATE TO WHICH SUCH TAXES, ASSESSMENTS AND CHARGES WERE PAID; AND GRANTOR SHALL,
IN ADDITION, UPON BENEFICIARY’S REQUEST, PAY OVER TO BENEFICIARY TOGETHER WITH
EACH INSTALLMENT ON THE OBLIGATIONS SUFFICIENT FUNDS (AS ESTIMATED FROM TIME TO
TIME BY BENEFICIARY IN ITS GOOD FAITH DISCRETION) TO PERMIT BENEFICIARY TO PAY
WHEN DUE SAID TAXES, ASSESSMENTS AND CHARGES. UPON BENEFICIARY’S REQUEST,
GRANTOR SHALL ALSO DELIVER TO BENEFICIARY SUCH ADDITIONAL MONIES AS ARE REQUIRED
TO MAKE UP ANY DEFICIENCIES IN THE AMOUNTS NECESSARY TO ENABLE BENEFICIARY TO
PAY SUCH TAXES, ASSESSMENTS AND SIMILAR CHARGES. SUCH DEPOSITS SHALL NOT BE, NOR
BE DEEMED TO BE, TRUST FUNDS BUT MAY BE COMMINGLED WITH THE GENERAL FUNDS OF
BENEFICIARY AND NO INTEREST SHALL BE PAYABLE IN RESPECT THEREOF. AT ANY TIME ON
OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BENEFICIARY MAY APPLY TO THE
REDUCTION OF THE OBLIGATIONS SECURED HEREBY, IN SUCH MANNER AS BENEFICIARY SHALL
DETERMINE, ANY AMOUNT UNDER THIS SECTION 1.5(D) REMAINING TO GRANTOR’S CREDIT.
GRANTOR SHALL NOT BE REQUIRED TO PAY TO BENEFICIARY ANY AMOUNTS IN RESPECT OF
TAXES, ASSESSMENTS AND CHARGES UNDER THIS SUBSECTION TO THE EXTENT BENEFICIARY
HAS PREVIOUSLY RECEIVED FROM GRANTOR AMOUNTS SUFFICIENT TO PAY THE NEXT MATURING
ANNUAL AD VALOREM TAXES, ASSESSMENTS AND CHARGES.


 


(E)           NO CREDIT AGAINST THE OBLIGATIONS SECURED HEREBY.  GRANTOR SHALL
NOT CLAIM, DEMAND OR BE ENTITLED TO RECEIVE ANY CREDIT, AGAINST THE PRINCIPAL OR
INTEREST PAYABLE ON THE OBLIGATIONS FOR SO MUCH OF THE TAXES, ASSESSMENTS OR
SIMILAR IMPOSITIONS ASSESSED AGAINST THE MORTGAGED PROPERTY OR ANY PART THEREOF
OR THAT ARE APPLICABLE TO THE OBLIGATIONS SECURED HEREBY OR TO BENEFICIARY’S
INTEREST IN THE MORTGAGED PROPERTY. NO DEDUCTION SHALL BE CLAIMED FROM THE
TAXABLE VALUE OF THE MORTGAGED PROPERTY OR ANY PART THEREOF BY REASON OF THE
OBLIGATIONS, THIS DEED OF TRUST OR ANY OTHER INSTRUMENT SECURING THE
OBLIGATIONS.


 


(F)            INSURANCE.

 

(I)            GRANTOR SHALL AT ITS EXPENSE OBTAIN FOR, DELIVER TO, ASSIGN AND
MAINTAIN FOR THE BENEFIT OF BENEFICIARY, DURING THE LIFE OF THIS DEED OF TRUST,
INSURANCE POLICIES IN SUCH AMOUNTS AS BENEFICIARY MAY REASONABLY REQUIRE, UPON
AND RELATING TO THE MORTGAGED PROPERTY AGAINST PERSONAL INJURY AND DEATH, LOSS
BY FIRE, VANDALISM AND THEFT AND SUCH OTHER

 

10

--------------------------------------------------------------------------------


 

INSURABLE HAZARDS, CASUALTIES AND CONTINGENCIES (INCLUDING WITHOUT LIMITATION
LOSS OF RENTALS OR BUSINESS INTERRUPTION), AS ARE NORMALLY AND USUALLY COVERED
BY EXTENDED COVERAGE, ALL RISK POLICIES IN EFFECT WHERE THE MORTGAGED PROPERTY
IS LOCATED AND SUCH OTHER RISKS AS BENEFICIARY MAY SPECIFY FROM TIME TO TIME AND
INCLUDING FLOOD INSURANCE IN THE MAXIMUM AMOUNT OF COVERAGE AVAILABLE IF THE
MORTGAGED PROPERTY OR ANY PART THEREOF IS IN AN AREA DESIGNATED BY THE
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, THE FEDERAL INSURANCE
ADMINISTRATION OR OTHER GOVERNMENTAL AGENCY AS SUBJECT TO SPECIAL FLOOD RISKS,
WHETHER PURSUANT TO THE FLOOD DISASTER PROTECTION ACT OF 1973, ANY SUCCESSOR
STATUTE OR OTHERWISE. GRANTOR SHALL PAY PROMPTLY WHEN DUE ANY PREMIUMS ON SUCH
INSURANCE POLICIES AND ON ANY RENEWALS THEREOF. THE FORM OF SUCH POLICIES AND
THE COMPANIES ISSUING THEM SHALL BE REASONABLY ACCEPTABLE TO BENEFICIARY. ALL
SUCH POLICIES AND RENEWALS THEREOF SHALL BE HELD BY BENEFICIARY AND SHALL
CONTAIN A NONCONTRIBUTORY STANDARD MORTGAGEE’S ENDORSEMENT MAKING LOSSES PAYABLE
TO BENEFICIARY AS ITS INTERESTS MAY APPEAR. NOT LESS THAN THIRTY (30) DAYS PRIOR
TO THE EXPIRATION DATE OF THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED BY
GRANTOR, GRANTOR SHALL DELIVER TO BENEFICIARY ONE OR MORE CERTIFICATES OF
INSURANCE EVIDENCING RENEWAL OF THE INSURANCE COVERAGE REQUIRED HEREUNDER PLUS
SUCH OTHER EVIDENCE OF PAYMENT OF PREMIUMS THEREFOR AS BENEFICIARY MAY REQUEST.
IN THE EVENT OF LOSS, GRANTOR WILL GIVE IMMEDIATE WRITTEN NOTICE TO BENEFICIARY
AND BENEFICIARY MAY MAKE PROOF OF LOSS IF NOT MADE PROMPTLY BY GRANTOR. IN THE
EVENT OF THE FORECLOSURE OF THIS DEED OF TRUST OR ANY OTHER TRANSFER OF TITLE TO
THE MORTGAGED PROPERTY IN EXTINGUISHMENT OF THE OBLIGATIONS SECURED HEREBY, ALL
RIGHT, TITLE AND INTEREST OF GRANTOR IN AND TO ALL INSURANCE POLICIES AND
RENEWALS THEREOF THEN IN FORCE SHALL PASS TO THE PURCHASER OR GRANTEE. ALL SUCH
POLICIES SHALL PROVIDE THAT (A) THEY SHALL NOT BE SUBJECT TO CANCELLATION OR
SUBSTANTIAL MODIFICATION WITHOUT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE
TO BENEFICIARY, (B) THEY SHALL NOT BE INVALIDATED AS TO ANY ONE INSURED BY ANY
ACT OR NEGLECT OF ANY OTHER INSURED AND (C) THE INSURANCE CARRIER WAIVES
SUBROGATION, IF SUCH WAIVER OF SUBROGATION CAN BE OBTAINED AT RATES WHICH
BENEFICIARY DETERMINES TO BE COMMERCIALLY REASONABLE.

 

(II)           PURSUANT TO ITS RIGHTS GRANTED HEREUNDER IN ALL PROCEEDS FROM ANY
INSURANCE POLICIES, BENEFICIARY IS HEREBY AUTHORIZED AND EMPOWERED (BUT NOT
OBLIGATED), TO ACT AS ATTORNEY-IN-FACT AT ITS OPTION IN OBTAINING AND ADJUSTING,
SETTLING OR COMPROMISING ANY LOSS UNDER ANY INSURANCE POLICIES ON THE MORTGAGED
PROPERTY. BENEFICIARY IS HEREBY AUTHORIZED AND EMPOWERED (BUT NOT OBLIGATED) TO
COLLECT AND RECEIVE THE PROCEEDS FROM ANY INSURANCE POLICIES ON THE MORTGAGED
PROPERTY. EACH INSURANCE COMPANY IS HEREBY AUTHORIZED AND DIRECTED TO MAKE
PAYMENT FOR ALL SUCH LOSSES DIRECTLY TO BENEFICIARY ALONE AND NOT TO GRANTOR AND
BENEFICIARY JOINTLY. AFTER DEDUCTING FROM SUCH INSURANCE PROCEEDS ANY REASONABLE
EXPENSES INCURRED BY BENEFICIARY IN THE COLLECTION OR HANDLING OF SUCH FUNDS, AT
ITS OPTION, BENEFICIARY MAY APPLY THE NET PROCEEDS RECEIVED AT ANY TIME EITHER
TO THE COSTS OF REPAIR OR REPLACEMENT OF ANY OF THE MORTGAGED PROPERTY AND/OR TO
PAYMENT OF ANY OF THE OBLIGATIONS, WHETHER OR NOT DUE, IN ANY ORDER AND IN SUCH
MANNER AS BENEFICIARY, IN ITS SOLE DISCRETION, MAY DETERMINE.

 

(III)          IN ORDER TO SECURE THE PERFORMANCE AND DISCHARGE OF GRANTOR’S
OBLIGATIONS UNDER THIS SECTION 1.5(F), BUT NOT IN LIEU OF SUCH OBLIGATIONS,
GRANTOR, UPON BENEFICIARY’S REQUEST AT ANY TIME FOLLOWING A TRIGGER DEFAULT,
SHALL PAY OVER TO BENEFICIARY AN AMOUNT EQUAL TO ONE-TWELFTH (1/12TH) OF THE
NEXT MATURING ANNUAL INSURANCE PREMIUMS FOR EACH MONTH THAT HAS ELAPSED SINCE
THE LAST DATE TO WHICH SUCH PREMIUMS WERE PAID; AND GRANTOR SHALL, IN ADDITION,
UPON BENEFICIARY’S REQUEST, PAY OVER TO BENEFICIARY SUFFICIENT FUNDS (AS
ESTIMATED

 

11

--------------------------------------------------------------------------------


 

FROM TIME TO TIME BY BENEFICIARY IN ITS GOOD FAITH DISCRETION) TO PERMIT
BENEFICIARY TO PAY SAID PREMIUMS WHEN DUE. SUCH DEPOSITS SHALL NOT BE, NOR BE
DEEMED TO BE, TRUST FUNDS BUT MAY BE COMMINGLED WITH THE GENERAL FUNDS OF
BENEFICIARY, AND NO INTEREST SHALL BE PAYABLE IN RESPECT THEREOF. UPON
BENEFICIARY’S REQUEST, GRANTOR SHALL ALSO DELIVER TO BENEFICIARY SUCH ADDITIONAL
MONIES AS ARE NECESSARY TO MAKE UP ANY DEFICIENCIES IN THE AMOUNTS NECESSARY TO
ENABLE BENEFICIARY TO PAY SUCH PREMIUMS WHEN DUE. GRANTOR SHALL NOT BE REQUIRED
TO PAY TO BENEFICIARY ANY AMOUNTS IN RESPECT OF INSURANCE PREMIUMS UNDER THIS
SUBSECTION TO THE EXTENT BENEFICIARY HAS PREVIOUSLY RECEIVED FROM GRANTOR
AMOUNTS SUFFICIENT TO PAY THE NEXT MATURING ANNUAL INSURANCE PREMIUMS.


 


(G)           NON-IMPAIRMENT OF BENEFICIARY’S RIGHTS.  NOTHING CONTAINED IN
EITHER OF SECTION 1.5(D) OR SECTION 1.5(F)(III) SHALL BE DEEMED TO AFFECT ANY
RIGHT OR REMEDY OF BENEFICIARY UNDER ANY PROVISION OF THIS DEED OF TRUST, THE
OTHER CREDIT DOCUMENTS, OR OF ANY STATUTE OR RULE OF LAW TO PAY ANY AMOUNT
REQUIRED TO BE PAID BY SECTION 1.5(A) AND 1.5(F) AND TO ADD THE AMOUNT SO PAID
TO THE OBLIGATIONS HEREBY SECURED. THE ARRANGEMENTS PROVIDED FOR IN SECTIONS
1.5(D) AND 1.5(F)(III) ARE SOLELY FOR THE ADDED PROTECTION OF BENEFICIARY. IN
THE EVENT BENEFICIARY ELECTS TO APPLY ANY AMOUNTS PAID TO IT BY OR ON BEHALF OF
GRANTOR PURSUANT TO SECTION 1.5(D) OR SECTION 1.5(F)(III) HEREOF IN RESPECT OF
TAXES OR INSURANCE PREMIUMS (BUT NOT ANY AMOUNTS ESTABLISHED AS RESERVES BY
BENEFICIARY) TO THE OBLIGATIONS, BENEFICIARY SHALL NOTIFY GRANTOR OF SUCH
ELECTION IN A TIMELY MANNER.


 


1.6           CONDEMNATION.  GRANTOR, IMMEDIATELY UPON OBTAINING KNOWLEDGE OF
THE INSTITUTION OF ANY PROCEEDINGS FOR THE CONDEMNATION OF THE MORTGAGED
PROPERTY, OR ANY PORTION THEREOF, SHALL NOTIFY BENEFICIARY THAT SUCH PROCEEDINGS
ARE PENDING. BENEFICIARY SHALL BE ENTITLED TO ALL COMPENSATION AWARDS, DAMAGES,
CLAIMS, RIGHTS OF ACTION AND PROCEEDS OF, OR ON ACCOUNT OF, ANY DAMAGE OR TAKING
THROUGH CONDEMNATION AND IS HEREBY AUTHORIZED, AT ITS OPTION TO COMMENCE, APPEAR
IN AND PROSECUTE IN ITS OWN OR GRANTOR’S NAME ANY ACTION OR PROCEEDING RELATING
TO ANY CONDEMNATION AND TO SETTLE OR COMPROMISE ANY CLAIM IN CONNECTION
THEREWITH. BENEFICIARY IS HEREBY AUTHORIZED TO COLLECT AND RECEIVE SAID AWARDS,
DAMAGES AND OTHER PROCEEDS AND TO GIVE PROPER RECEIPTS AND ACQUITTANCES
THEREFOR. ALL SUCH COMPENSATION AWARDS, DAMAGES, CLAIMS, RIGHTS OF ACTION AND
PROCEEDS, AND ANY OTHER PAYMENTS OR RELIEF, AND THE RIGHT THERETO, ARE INCLUDED
IN THE MORTGAGED PROPERTY. AFTER DEDUCTING THEREFROM ALL ITS REASONABLE EXPENSES
INCLUDING REASONABLE ATTORNEYS’ FEES AND REASONABLE LEGAL EXPENSES, AT ITS
OPTION, BENEFICIARY MAY APPLY THE NET PROCEEDS RECEIVED AT ANY TIME EITHER TO
THE COSTS OF REPLACEMENT OF ANY OF THE MORTGAGED PROPERTY AND/OR TO PAYMENT OF
ANY OF THE OBLIGATIONS, WHETHER OR NOT THEN DUE, IN ANY ORDER AND IN SUCH MANNER
AS LENDER, IN ITS DISCRETION, MAY DETERMINE. GRANTOR AGREES TO EXECUTE SUCH
FURTHER ASSIGNMENTS OF ANY COMPENSATION AWARDS, DAMAGES, CLAIMS, RIGHTS OF
ACTION AND PROCEEDS AS BENEFICIARY MAY REASONABLY REQUIRE.  NOTWITHSTANDING ANY
SUCH CONDEMNATION, GRANTOR SHALL CONTINUE TO PAY INTEREST, COMPUTED AT THE
INTEREST RATE PROVIDED IN THE CREDIT DOCUMENTS, ON THE ENTIRE UNPAID PRINCIPAL
AMOUNT THEREOF.


 


1.7                                 CARE OF MORTGAGED PROPERTY.


 


(A)           GRANTOR SHALL PRESERVE AND MAINTAIN, OR CAUSE TO BE PRESERVED AND
MAINTAINED, THE MORTGAGED PROPERTY INCLUDING ALL APPURTENANCES THERETO IN GOOD
REPAIR AND CONDITION AND IN COMPLIANCE WITH THE REQUIREMENTS, IF ANY, OF ANY
ENCUMBRANCES PERMITTED HEREUNDER, AT ITS OWN COST, AND WILL FROM TIME TO TIME
MAKE, OR CAUSE TO BE MADE, ALL REPAIRS,

 

12

--------------------------------------------------------------------------------


 


REPLACEMENTS, RENEWALS AND PAYMENTS NECESSARY TO CONTINUE TO MAINTAIN THE
MORTGAGED PROPERTY IN SUCH STATE OF REPAIR, CONDITION AND COMPLIANCE. GRANTOR
SHALL NOT PERMIT, COMMIT OR SUFFER ANY WASTE, IMPAIRMENT OR DETERIORATION OF THE
MORTGAGED PROPERTY OR OF ANY PART THEREOF, ORDINARY WEAR AND TEAR EXCEPTED AND
EXCEPT TO THE EXTENT THAT THE REMOVAL OF MINERALS BY GRANTOR IN THE ORDINARY
COURSE OF ITS BUSINESS MAY IMPAIR OR REDUCE THE VALUE OF THE MORTGAGED PROPERTY
AS A RESULT OF THE REMOVAL OF SUCH MINERALS, SUBJECT TO SECTION 1.8 HEREOF AS TO
ENVIRONMENTAL MATTERS.


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS DEED OF TRUST, NO PART OF THE
MORTGAGED PROPERTY SHALL BE REMOVED, DEMOLISHED OR ALTERED, WITHOUT THE PRIOR
WRITTEN CONSENT OF BENEFICIARY AND PROVIDED THAT SUCH REMOVAL, DEMOLITION OR
ALTERATION DOES NOT RESULT IN A MATERIAL DIMINUTION IN THE VALUE OF THE
MORTGAGED PROPERTY OR ANY PORTION THEREOF, OR IMPAIR THE USE OF THE REMAINING
MORTGAGED PROPERTY IN ANY MATERIAL RESPECT, SUBJECT TO SECTION 1.8 HEREOF AS TO
ENVIRONMENTAL MATTERS, EXCEPT TO THE EXTENT THAT THE REMOVAL BY GRANTOR OF
MINERALS FROM THE MORTGAGED PROPERTY IN THE ORDINARY COURSE OF THE BUSINESS OF
GRANTOR MAY RESULT IN THE MATERIAL DIMINUTION IN THE VALUE OF THE MORTGAGED
PROPERTY. GRANTOR SHALL HAVE THE RIGHT, WITHOUT SUCH CONSENT, TO REMOVE AND
DISPOSE OF FREE FROM THE LIEN OF THIS DEED OF TRUST ANY PART OF THE MORTGAGED
PROPERTY AS FROM TIME TO TIME MAY BECOME WORN OUT OR OBSOLETE PROVIDED THAT,
EITHER SIMULTANEOUSLY WITH OR PRIOR TO SUCH REMOVAL, ANY SUCH PROPERTY SHALL BE
REPLACED WITH OTHER PROPERTY OF EQUAL UTILITY AND OF A VALUE AT LEAST EQUAL TO
THAT OF THE REPLACED EQUIPMENT WHEN FIRST ACQUIRED AND FREE FROM ANY SECURITY
INTEREST OF ANY OTHER PERSON, EXCEPT TO THE EXTENT ANY PROPERTY IS PURCHASED
SUBJECT TO LIENS OTHERWISE PERMITTED HEREUNDER OR UNDER THE OTHER CREDIT
DOCUMENTS. ANY SUCH SUBSTITUTED PROPERTY SHALL BE DEEMED TO BE PART OF THE
MORTGAGED PROPERTY AND SHALL BE SUBJECT TO THE LIEN OF THIS DEED OF TRUST.


 


(C)           BENEFICIARY OR ITS REPRESENTATIVES SHALL AT ALL REASONABLE TIMES
HAVE FREE ACCESS TO AND RIGHT OF INSPECTION OF THE MORTGAGED PROPERTY UPON PRIOR
NOTICE TO GRANTOR AT ALL REASONABLE TIMES PRIOR TO AN EVENT OF DEFAULT AND AT
ANY TIME WITHOUT NOTICE TO GRANTOR AFTER AN EVENT OF DEFAULT.


 


(D)           EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY PART OF THE MORTGAGED
PROPERTY SHALL BE LOST, DAMAGED OR DESTROYED BY FIRE OR ANY OTHER CAUSE, GRANTOR
SHALL GIVE IMMEDIATE WRITTEN NOTICE THEREOF TO BENEFICIARY AND SHALL PROMPTLY
RESTORE THE MORTGAGED PROPERTY TO THE EQUIVALENT OF ITS CONDITION IMMEDIATELY
PRECEDING SUCH LOSS DAMAGE OR DESTRUCTION REGARDLESS OF WHETHER OR NOT THERE
SHALL BE ANY INSURANCE PROCEEDS THEREFOR. IF ALL OR A PART OF THE MORTGAGED
PROPERTY SHALL BE LOST, PHYSICALLY DAMAGED, OR DESTROYED THROUGH CONDEMNATION,
GRANTOR SHALL PROMPTLY RESTORE, REPAIR OR ALTER THE REMAINING PROPERTY IN A
MANNER SATISFACTORY TO BENEFICIARY, EXCEPT AS BENEFICIARY MAY OTHERWISE AGREE OR
IF GRANTOR FURNISHES ADDITIONAL COLLATERAL ACCEPTABLE TO BENEFICIARY OF EQUAL OR
GREATER VALUE THAN SAID MORTGAGED PROPERTY PRIOR TO IT BEING LOST, PHYSICALLY
DAMAGED OR DESTROYED. THE REMOVAL OF MINERALS BY GRANTOR FROM THE MORTGAGED
PROPERTY IN THE ORDINARY COURSE OF ITS BUSINESS SHALL NOT CONSTITUTE LOSS OR
DAMAGE TO THE MORTGAGED PROPERTY FOR PURPOSES OF THIS SECTION 1.7.


 


1.8           ENVIRONMENTAL MATTERS.  AS LONG AS ANY CREDIT OBLIGATION REMAINS
OUTSTANDING, GRANTOR SHALL COMPLY WITH ALL APPLICABLE OBLIGATIONS AND COVENANTS
CONTAINED IN THE ENVIRONMENTAL COMPLIANCE AND INDEMNITY AGREEMENT OF EVEN DATE
HEREWITH, EXECUTED BY THE GRANTOR AND THE BUICK RESOURCE RECYCLING FACILITY,
LLC.


 


13

--------------------------------------------------------------------------------



 


1.9           FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, AS LONG AS
ANY CREDIT OBLIGATION REMAINS OUTSTANDING, UPON BENEFICIARY’S REASONABLE GOOD
FAITH REQUEST, GRANTOR SHALL MAKE, EXECUTE AND DELIVER, OR CAUSE TO BE MADE,
EXECUTED AND DELIVERED, TO BENEFICIARY AND WHERE APPROPRIATE SHALL CAUSE TO BE
RECORDED OR FILED, AND FROM TIME TO TIME THEREAFTER TO BE RE-RECORDED AND
RE-FILED AT SUCH TIME AND IN SUCH OFFICES AND PLACES AS SHALL BE DEEMED
DESIRABLE BY BENEFICIARY, AT GRANTOR’S COST AND EXPENSE, ANY AND ALL SUCH
FURTHER DEEDS OF TRUST, DEEDS TO SECURE DEBT, MORTGAGES, SECURITY AGREEMENTS,
FINANCING STATEMENTS, INSTRUMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND
ASSURANCES (INCLUDING WITHOUT LIMITATION ANY AND ALL ACTS NECESSARY TO NOTIFY
AND OBTAIN THE CONSENT OF THE STATE OF MISSOURI (“MISSOURI”) AND THE BUREAU OF
LAND MANAGEMENT (THE “BLM”) OF THE FEDERAL GOVERNMENT AND ANY OTHER GOVERNMENTAL
AGENCY HAVING JURISDICTION WITH RESPECT TO THE COLLATERAL ASSIGNMENT OF THE
INTERESTS PURSUANT TO THIS DEED OF TRUST AND TO ANY SUBSEQUENT ASSIGNMENT TO A
PURCHASER OF SUCH INTERESTS AT ANY PUBLIC OR PRIVATE SALE THEREOF PURSUANT TO
THE TERMS OF THE CREDIT DOCUMENTS) AND OTHER DOCUMENTS AS BENEFICIARY SHALL FROM
TIME TO TIME REQUIRE, FOR THE BETTER ASSURING, CONVEYING, ASSIGNING,
TRANSFERRING, HYPOTHECATING, PLEDGING, PERFECTING AND CONFIRMING UNTO TRUSTEE
THE PROPERTY AND RIGHTS HEREBY CONVEYED OR ASSIGNED OR INTENDED NOW OR HEREAFTER
SO TO BE, OR WHICH GRANTOR MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR
ASSIGN TO TRUSTEE OR BENEFICIARY, OR FOR CARRYING OUT THE INTENTION OF OR
FACILITATING THE PERFORMANCE OF THE TERMS OF THIS DEED OF TRUST, OR FOR FILING,
REGISTERING OR RECORDING THIS DEED OF TRUST OR FOR SUBJECTING ANY PORTION OF THE
MORTGAGED PROPERTY TO THE LIEN OR SECURITY INTEREST HEREOF WITH THE PRIORITY
REQUIRED THEREFOR HEREUNDER. SO LONG AS ANY CREDIT OBLIGATION REMAINS
OUTSTANDING, GRANTOR HEREBY IRREVOCABLY APPOINTS TRUSTEE AND BENEFICIARY AND
EACH OF THEM TO BE ITS ATTORNEY FOR AND IN ITS NAME AND ON ITS BEHALF FOR SUCH
PURPOSES, AND GENERALLY TO USE ITS NAME IN THE EXERCISE OF ALL OR ANY OF THE
POWERS HEREBY CONFERRED ON TRUSTEE OR BENEFICIARY WITH FULL POWER OF
SUBSTITUTION, AND SPECIFICALLY TO EXECUTE IN ITS NAME AND ON ITS BEHALF ALL
INSTRUMENTS, INCLUDING ASSIGNMENTS OF THE INTERESTS, REQUIRED TO OBTAIN THE
CONSENT, APPROVAL OR AUTHORIZATION OF MISSOURI AND THE BLM AND ANY OTHER
GOVERNMENTAL AGENCY HAVING JURISDICTION WITH RESPECT TO THE COLLATERAL
ASSIGNMENT OF THE INTERESTS PURSUANT HERETO. THE POWER AND AUTHORITY HEREBY
GIVEN AND GRANTED BY GRANTOR TO TRUSTEE AND BENEFICIARY SHALL BE DEEMED COUPLED
WITH AN INTEREST AND SHALL NOT BE REVOCABLE BY GRANTOR.


 


1.10                           SECURITY AGREEMENTS AND FINANCING STATEMENTS.


 


(A)           GRANTOR (AS DEBTOR) HEREBY GRANTS TO BENEFICIARY (AS SECURED
PARTY) A SECURITY INTEREST IN AND CONTINUING LIEN UPON ALL FIXTURES, MACHINERY,
APPLIANCES, EQUIPMENT, FURNITURE AND PERSONAL PROPERTY OF EVERY NATURE
WHATSOEVER CONSTITUTING PART OF THE MORTGAGED PROPERTY.


 


(B)           GRANTOR SHALL EXECUTE ANY AND ALL SUCH DOCUMENTS, INCLUDING
WITHOUT LIMITATION, FINANCING STATEMENTS PURSUANT TO THE UNIFORM COMMERCIAL CODE
OF MISSOURI, AS BENEFICIARY MAY REQUEST, TO PRESERVE AND MAINTAIN THE PRIORITY
OF THE LIEN CREATED HEREBY ON PROPERTY WHICH MAY BE DEEMED PERSONAL PROPERTY OR
FIXTURES, AND SHALL PAY TO BENEFICIARY ON DEMAND ANY EXPENSES INCURRED BY
BENEFICIARY IN CONNECTION WITH THE PREPARATION, EXECUTION, AUTHORIZATION AND
FILING OF ANY SUCH DOCUMENTS. GRANTOR HEREBY AUTHORIZES AND EMPOWERS
BENEFICIARY, ON GRANTOR’S BEHALF, TO EXECUTE, AUTHENTICATE AND FILE, IN ANY
MANNER PERMITTED UNDER THE UNIFORM COMMERCIAL CODE, INCLUDING ELECTRONIC FILING,
ALL FINANCING STATEMENTS AND RE-FILINGS AND CONTINUATIONS THEREOF AS BENEFICIARY
DEEMS NECESSARY OR ADVISABLE TO CREATE, PERFECT,

 

14

--------------------------------------------------------------------------------


 


PRESERVE AND PROTECT SAID LIEN. WHEN AND IF GRANTOR AND BENEFICIARY SHALL
RESPECTIVELY BECOME THE DEBTOR AND SECURED PARTY IN ANY UNIFORM COMMERCIAL CODE
FINANCING STATEMENT AFFECTING THE MORTGAGED PROPERTY, THIS DEED OF TRUST SHALL
BE DEEMED A SECURITY AGREEMENT AS DEFINED IN SAID UNIFORM COMMERCIAL CODE AND
THE REMEDIES FOR ANY VIOLATION OF THE COVENANTS, TERMS AND CONDITIONS OF THE
AGREEMENTS HEREIN CONTAINED SHALL BE (I) AS PRESCRIBED HEREIN AND IN THE OTHER
CREDIT DOCUMENTS, (II) BY GENERAL LAW, OR (III) AS TO SUCH PART OF THE SECURITY
WHICH IS ALSO REFLECTED IN SAID FINANCING STATEMENT BY THE SPECIFIC STATUTORY
CONSEQUENCES NOW OR HEREAFTER ENACTED AND SPECIFIED IN THE UNIFORM COMMERCIAL
CODE, ALL AT BENEFICIARY’S ELECTION.


 


(C)           GRANTOR AND BENEFICIARY AGREE THAT THE FILING OF A FINANCING
STATEMENT IN THE RECORDS NORMALLY HAVING TO DO WITH PERSONAL PROPERTY SHALL
NEVER BE CONSTRUED AS IN ANY WAY DEROGATING FROM OR IMPAIRING THE EXPRESS
DECLARATION AND INTENTION OF THE PARTIES HERETO, HEREINABOVE STATED, THAT
EVERYTHING USED IN CONNECTION WITH THE PRODUCTION OF INCOME FROM THE MORTGAGED
PROPERTY AND/OR ADAPTED FOR USE THEREIN AND/OR WHICH IS DESCRIBED OR REFLECTED
IN THIS DEED OF TRUST IS, AND AT ALL TIMES AND FOR ALL PURPOSES AND IN ALL
PROCEEDINGS BOTH LEGAL OR EQUITABLE, SHALL BE REGARDED AS PART OF THE REAL
ESTATE ENCUMBERED BY THIS DEED OF TRUST IRRESPECTIVE OF WHETHER (I) ANY SUCH
ITEM IS PHYSICALLY ATTACHED TO THE IMPROVEMENTS, (II) SERIAL NUMBERS ARE USED
FOR THE BETTER IDENTIFICATION OF CERTAIN EQUIPMENT ITEMS CAPABLE OF BEING THUS
IDENTIFIED IN A RECITAL CONTAINED HEREIN OR IN ANY LIST FILED WITH BENEFICIARY,
OR (III) ANY SUCH ITEM IS REFERRED TO OR REFLECTED IN ANY SUCH FINANCING
STATEMENT SO FILED AT ANY TIME. SIMILARLY, THE MENTION IN ANY SUCH FINANCING
STATEMENT OF (A) RIGHTS IN OR TO THE PROCEEDS OF ANY FIRE AND/OR HAZARD
INSURANCE POLICY, OR (B) ANY AWARD IN EMINENT DOMAIN PROCEEDINGS FOR A TAKING OR
FOR LOSS OF VALUE, OR (C) GRANTOR’S INTEREST AS LESSOR IN ANY PRESENT OR FUTURE
LEASE OR RIGHTS TO INCOME GROWING OUT OF THE USE AND/OR OCCUPANCY OF THE
MORTGAGED PROPERTY, WHETHER PURSUANT TO LEASE OR OTHERWISE, SHALL NEVER BE
CONSTRUED AS IN ANYWAY ALTERING ANY OF THE RIGHTS OF BENEFICIARY AS DETERMINED
BY THIS INSTRUMENT OR IMPUGNING THE PRIORITY OF BENEFICIARY’S LIEN GRANTED
HEREBY OR BY ANY OTHER RECORDED DOCUMENT, BUT SUCH MENTION IN THE FINANCING
STATEMENT IS DECLARED TO BE FOR THE PROTECTION OF BENEFICIARY IN THE EVENT ANY
COURT OR JUDGE SHALL AT ANY TIME HOLD WITH RESPECT TO (A), (B) AND (C) THAT
NOTICE OF BENEFICIARY’S PRIORITY OF INTEREST TO BE EFFECTIVE AGAINST A
PARTICULAR CLASS OF PERSONS, INCLUDING BUT NOT LIMITED TO THE FEDERAL GOVERNMENT
AND ANY SUBDIVISIONS OR ENTITY OF THE FEDERAL GOVERNMENT, MUST BE FILED IN THE
UNIFORM COMMERCIAL CODE RECORDS.


 


1.11         AFTER-ACQUIRED MORTGAGED PROPERTY.  TO THE EXTENT PERMITTED BY AND
SUBJECT TO APPLICABLE LAW, THE LIEN OF THIS DEED OF TRUST WILL AUTOMATICALLY
ATTACH, WITHOUT FURTHER ACT, TO ALL AFTER-ACQUIRED PROPERTY LOCATED IN OR ON, OR
ATTACHED TO, OR USED OR INTENDED TO BE USED IN CONNECTION WITH, OR WITH THE
OPERATION OF, THE MORTGAGED PROPERTY OR ANY PART THEREOF.


 


1.12                           EXPENSES.


 


(A)           GRANTOR SHALL PROMPTLY PAY ALL APPRAISAL FEES, ENVIRONMENTAL
ASSESSMENT AND AUDIT FEES, RECORDING FEES, TAXES, BROKERAGE FEES AND
COMMISSIONS, ABSTRACT FEES, TITLE POLICY FEES, ESCROW FEES, ATTORNEYS’ AND
PARALEGALS’ FEES AND EXPENSES, COURT COSTS, AND ALL OTHER COSTS AND EXPENSES OF
EVERY CHARACTER WHICH HAVE BEEN INCURRED OR WHICH MAY HEREAFTER BE INCURRED BY
THE TRUSTEE OR BENEFICIARY IN CONNECTION WITH: (I) THE PREPARATION AND EXECUTION
OF THE CREDIT DOCUMENTS; (II) THE FUNDING OF ITS LOANS; (III) UPON AN EVENT OF
DEFAULT, PREPARATION FOR ENFORCEMENT OF ITS CREDIT DOCUMENTS, WHETHER OR NOT
SUIT OR OTHER ACTION IS ACTUALLY COMMENCED

 

15

--------------------------------------------------------------------------------


 


OR UNDERTAKEN; (IV) ENFORCEMENT OF THE CREDIT DOCUMENTS; (V) COURT OR
ADMINISTRATIVE PROCEEDINGS OF ANY KIND TO WHICH BENEFICIARY MAY BE A PARTY,
EITHER AS PLAINTIFF OR DEFENDANT, BY REASON OF THE CREDIT DOCUMENTS; (VI)
PREPARATION FOR AND ACTIONS TAKEN IN CONNECTION WITH BENEFICIARY’S TAKING
POSSESSION OF THE MORTGAGED PROPERTY; (VII) NEGOTIATIONS WITH GRANTOR,
GUARANTORS OR ANY OF THEIR RESPECTIVE AGENTS IN CONNECTION WITH THE EXISTENCE OR
CURE OF ANY EVENT OF DEFAULT; (VIII) ANY PROPOSED REFINANCING BY BENEFICIARY OF
THE OBLIGATIONS SECURED HEREBY; (IX) THE TRANSFER OF THE MORTGAGED PROPERTY IN
LIEU OF FORECLOSURE; AND (X) THE APPROVAL BY BENEFICIARY OF ACTIONS TAKEN OR
PROPOSED TO BE TAKEN BY GRANTOR, GUARANTORS OR OTHER PERSON OR ENTITY WHICH
APPROVAL IS REQUIRED BY THE TERMS OF THIS DEED OF TRUST. GRANTOR SHALL, UPON
DEMAND BY BENEFICIARY, REIMBURSE BENEFICIARY FOR ALL SUCH EXPENSES WHICH HAVE
BEEN INCURRED OR WHICH SHALL BE INCURRED BY IT.


 


(B)           GRANTOR SHALL INDEMNIFY AND HOLD HARMLESS BENEFICIARY FROM AND
AGAINST, AND REIMBURSE IT FOR, ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND LEGAL EXPENSES) (ALL OF THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) WHICH MAY BE IMPOSED UPON, ASSERTED
AGAINST, OR INCURRED OR PAID BY IT BY REASON OF, ON ACCOUNT OF OR IN CONNECTION
WITH ANY BODILY INJURY OR DEATH OR PROPERTY DAMAGE OCCURRING IN OR UPON OR IN
THE VICINITY OF THE MORTGAGED PROPERTY THROUGH ANY CAUSE WHATSOEVER OR ASSERTED
AGAINST IT ON ACCOUNT OF ANY ACT PERFORMED OR OMITTED TO BE PERFORMED THEREUNDER
OR ON ACCOUNT OF ANY TRANSACTION ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE
MORTGAGED PROPERTY, OR WITH THIS DEED OF TRUST; PROVIDED, HOWEVER, THAT GRANTOR
SHALL HAVE NO OBLIGATION HEREUNDER TO BENEFICIARY FOR THAT PORTION OF ANY
INDEMNIFIED LIABILITIES THAT IS DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE BEEN CAUSED SOLELY BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY.


 


(C)           ALL AMOUNTS, EXPENSES, COSTS AND LIABILITIES INCURRED OR ARISING
UNDER PARAGRAPHS (A) AND (B) OF THIS SECTION 1.12 SHALL TOGETHER BE KNOWN AS THE
“EXPENSES”.  IF GRANTOR FAILS TO PAY ANY OF THE EXPENSES REFERRED TO IN SECTION
1.12 (A), BENEFICIARY MAY PAY ANY AMOUNT DUE UNDER SECTION 1.12 (A) AND ADD THE
AMOUNTS SO PAID TO THE OBLIGATIONS HEREBY SECURED.  IF GRANTOR FAILS TO
REIMBURSE BENEFICIARY FOR ANY OF THE EXPENSES REFERRED TO IN SECTION 1.12 (B),
BENEFICIARY MAY ADD THE AMOUNTS OWING BY GRANTOR UNDER SECTION 1.12 (B) TO THE
OBLIGATIONS HEREBY SECURED.  BENEFICIARY SHALL NOTIFY GRANTOR OF ITS ELECTION TO
EXERCISE ITS RIGHTS UNDER THIS SECTION 1.12 (C), IN A TIMELY MANNER.


 


1.13                           TRANSFER OR FURTHER ENCUMBRANCE OF THE MORTGAGED
PROPERTY.


 


(A)           EXCEPT AS PROVIDED IN AND CONTEMPLATED BY THE ASSET TRANSFER
AGREEMENT, OF EVEN DATE HEREWITH BETWEEN GRANTOR AND THE BUICK RESOURCE
RECYCLING FACILITY, LLC AND IN SECTIONS 6.10 AND 6.19 OF THE CREDIT AGREEMENT,
GRANTOR MAY NOT SELL, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY PART OF
THE MORTGAGED PROPERTY.  IN THE EVENT OF ANY SALE, CONVEYANCE, TRANSFER, LEASE,
PLEDGE OR FURTHER ENCUMBRANCE OF THE MORTGAGED PROPERTY OR ANY INTEREST IN OR
ANY PART OF THE MORTGAGED PROPERTY, OR ANY FURTHER ASSIGNMENT OF RENTS (OTHER
THAN ENCUMBRANCES SUBJECT TO THE RIGHT OF GRANTOR TO CONTEST SUCH ENCUMBRANCES
AS PERMITTED UNDER SECTION 1.5 HEREOF AND THE PERMITTED ENCUMBRANCES), AT
BENEFICIARY’S OPTION, BENEFICIARY MAY DECLARE ALL OBLIGATIONS OF GRANTOR TO BE
DUE AND PAYABLE IMMEDIATELY WITHOUT DEMAND OR NOTICE.

 

16

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OWNERSHIP OF THE MORTGAGED PROPERTY, OR ANY PART
THEREOF, BECOMES VESTED IN A PERSON, PERSONS OR AN ENTITY OR ENTITIES OTHER THAN
GRANTOR, WITHOUT THE PRIOR WRITTEN APPROVAL OF BENEFICIARY, BENEFICIARY MAY,
WITHOUT NOTICE TO THE GRANTOR, WAIVE SUCH DEFAULT AND DEAL WITH SUCH SUCCESSOR
OR SUCCESSORS IN INTEREST WITH REFERENCE TO THE DEED OF TRUST, AND THE
OBLIGATIONS IN THE SAME MANNER AS WITH GRANTOR, WITHOUT IN ANY WAY RELEASING,
DISCHARGING OR OTHERWISE AFFECTING THE LIABILITY OF GRANTOR HEREUNDER OR THE
OBLIGATIONS. NO SALE OF THE MORTGAGED PROPERTY SHALL IN ANY WAY WHATSOEVER
OPERATE TO RELEASE, DISCHARGE, MODIFY, CHANGE OR AFFECT THE ORIGINAL LIABILITY
OF GRANTOR HEREIN, EITHER IN WHOLE OR IN PART, NOR SHALL THE FULL FORCE AND
EFFECT OF THIS LIEN BE ALTERED THEREBY. ANY DEED CONVEYING THE MORTGAGED
PROPERTY, OR ANY PART THEREOF, SHALL, AT BENEFICIARY’S OPTION, PROVIDE THAT THE
GRANTEE THEREUNDER ASSUMES ALL OF THE GRANTOR’S OBLIGATIONS UNDER THE DEED OF
TRUST, THE OBLIGATIONS AND ALL OTHER INSTRUMENTS OR AGREEMENTS EVIDENCING OR
SECURING THE REPAYMENT OF THE OBLIGATIONS. IN THE EVENT SUCH DEED SHALL NOT
CONTAIN SUCH ASSUMPTION, THE GRANTEE UNDER SUCH DEED SHALL NEVERTHELESS BE
DEEMED TO HAVE ASSUMED SUCH OBLIGATIONS BY ACQUIRING THE MORTGAGED PROPERTY OR
SUCH PORTION THEREOF SUBJECT TO THE DEED OF TRUST.


 


1.14                           ASSIGNMENT OF RENTS AND LEASES.


 


(A)           ASSIGNMENT.  FOR AND IN CONSIDERATION OF THE SUM OF TEN AND 00/100
DOLLARS ($10.00) AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND IN ORDER TO SECURE THE FULL,
TIMELY AND INDEFEASIBLE PAYMENT, PERFORMANCE AND DISCHARGE OF THE OBLIGATIONS,
GRANTOR DOES HEREBY GRANT, BARGAIN, SELL AND CONVEY ABSOLUTELY UNTO BENEFICIARY
THE LEASES AND THE RENTS, SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES, IF ANY,
APPLICABLE THERETO. IT IS THE INTENT OF THE PARTIES THAT NO CONFLICT EXIST
BETWEEN THE ABSOLUTE ASSIGNMENT CONTAINED IN THIS SECTION 1.14 AND THE
COLLATERAL CONVEYANCE CONTAINED IN THE GRANTING CLAUSE OF THIS DEED OF TRUST.
HOWEVER, IF AND TO THE EXTENT ANY SUCH CONFLICT BE PERCEIVED TO EXIST AS TO THE
LEASES OR THE RENTS, SUCH CONFLICT SHALL BE RESOLVED IN FAVOR OF THE ABSOLUTE
ASSIGNMENT CONTAINED IN THIS SECTION 1.14. THE ASSIGNMENT CONTAINED HEREIN SHALL
BE FULLY OPERATIVE WITHOUT ANY FURTHER ACTION ON THE PART OF EITHER PARTY AND
SPECIFICALLY, BENEFICIARY SHALL BE ENTITLED, AT ITS OPTION, AT ANY TIME ON OR
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT TO ALL RENTS AND LEASES, WHETHER OR
NOT BENEFICIARY TAKES POSSESSION OF SUCH PROPERTY. THE FOREGOING PROVISIONS
HEREOF SHALL CONSTITUTE AN ABSOLUTE AND PRESENT ASSIGNMENT OF THE LEASES AND
RENTS, SUBJECT, HOWEVER, TO THE LICENSE (AS DEFINED BELOW) GIVEN TO GRANTOR
PROVIDED FOR BELOW; AND THE EXISTENCE OR EXERCISE OF SUCH RIGHT OF GRANTOR SHALL
NOT OPERATE TO SUBORDINATE THIS ASSIGNMENT TO ANY SUBSEQUENT ASSIGNMENT, IN
WHOLE OR IN PART, BY GRANTOR, AND ANY SUCH SUBSEQUENT ASSIGNMENT BY GRANTOR
SHALL BE SUBJECT TO THE RIGHTS OF BENEFICIARY HEREUNDER. SUCH ASSIGNMENT AND
GRANT SHALL CONTINUE IN EFFECT UNTIL THE OBLIGATIONS SECURED HEREBY ARE
INDEFEASIBLY PAID IN FULL, THE EXECUTION OF THIS DEED OF TRUST CONSTITUTING AND
EVIDENCING THE IRREVOCABLE CONSENT OF GRANTOR TO THE ENTRY UPON AND TAKING
POSSESSION OF THE MORTGAGED PROPERTY BY BENEFICIARY PURSUANT TO SUCH GRANT,
WHETHER OR NOT FORECLOSURE HAS BEEN INSTITUTED. NEITHER THE EXERCISE OF ANY
RIGHTS UNDER THIS SECTION 1.14 BY BENEFICIARY NOR THE APPLICATION OF ANY RENTS
OR OTHER BENEFITS TO THE OBLIGATIONS SECURED HEREBY, SHALL CURE OR WAIVE ANY
DEFAULT OR NOTICE OF DEFAULT HEREUNDER OR INVALIDATE ANY ACT DONE PURSUANT
HERETO OR TO ANY SUCH NOTICE, BUT SHALL BE CUMULATIVE OF ALL OTHER RIGHTS AND
REMEDIES.


 


(B)           ADDITIONAL RIGHTS AND GRANTOR’S LIMITED LICENSE.  GRANTOR HEREBY
FURTHER

 

17

--------------------------------------------------------------------------------


 


GRANTS TO BENEFICIARY THE RIGHT (I) TO ENTER UPON AND TAKE POSSESSION OF THE
MORTGAGED PROPERTY FOR THE PURPOSE OF COLLECTING THE RENTS AND OTHER BENEFITS,
(II) TO DISPOSSESS BY THE USUAL SUMMARY PROCEEDINGS ANY TENANT DEFAULTING IN THE
PAYMENT THEREOF TO BENEFICIARY, (III) TO LET THE MORTGAGED PROPERTY OR ANY PART
THEREOF, AND (IV) TO APPLY RENTS AND OTHER BENEFITS, AFTER PAYMENT OF ALL
NECESSARY CHARGES AND EXPENSES, ON ACCOUNT OF THE OBLIGATIONS SECURED HEREBY;
PROVIDED, HOWEVER, THAT BENEFICIARY HEREBY GRANTS TO GRANTOR A LIMITED LICENSE
(THE “LICENSE”), NONEXCLUSIVE WITH THE RIGHTS OF BENEFICIARY, TO EXERCISE AND
ENJOY ALL INCIDENCES OF OWNERSHIP OF THE LEASES AND THE RENTS, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO COLLECT, DEMAND, SUE FOR, ATTACH, LEVY, RECOVER
AND RECEIVE THE RENTS, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED HEREUNDER.
UPON THE OCCURRENCE OF ANY SUCH EVENT OF DEFAULT, THE LICENSE HEREBY GIVEN TO
GRANTOR SHALL TERMINATE AND SUCH LICENSE SHALL NOT BE REINSTATED UPON A CURE OF
SUCH EVENT OF DEFAULT WITHOUT BENEFICIARY’S SPECIFIC WRITTEN CONSENT.


 


(C)           ENFORCEMENT OF LEASES.

 

(I)            SO LONG AS THE LICENSE IS IN EFFECT, GRANTOR SHALL (A) DULY AND
PUNCTUALLY PERFORM AND COMPLY WITH ANY AND ALL REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS EXPRESSED AS BINDING ON IT UNDER ANY LEASE, (B)
MAINTAIN EACH OF THE LEASES IN FULL FORCE AND EFFECT DURING THE TERM THEREOF,
(C) APPEAR IN AND DEFEND ANY ACTION OR PROCEEDING IN ANY MANNER CONNECTED WITH
ANY OF THE LEASES, (D) DELIVER TO BENEFICIARY EXECUTION COUNTERPARTS OF ALL
LEASES PROMPTLY UPON BENEFICIARY’S REQUEST, AND (E) DELIVER TO BENEFICIARY SUCH
FURTHER INFORMATION, AND EXECUTE AND DELIVER TO BENEFICIARY SUCH FURTHER
ASSURANCES AND ASSIGNMENTS, WITH RESPECT TO THE LEASES AS BENEFICIARY MAY FROM
TIME TO TIME REQUEST.

 

(II)           WITHOUT BENEFICIARY’S PRIOR WRITTEN CONSENT, SO LONG AS THE
LICENSE IS IN EFFECT, GRANTOR SHALL NOT (A) DO OR KNOWINGLY PERMIT TO BE DONE
ANYTHING TO IMPAIR THE VALUE OF ANY OF THE LEASES, (B) ACCEPT DEPOSITS TO EXCEED
ONE (1) MONTH’S RENT FOR ANY ONE LESSEE, (C) COLLECT ANY OF THE RENT MORE THAN
THIRTY (30) DAYS IN ADVANCE OF THE TIME WHEN THE SAME BECOMES DUE UNDER THE
TERMS OF ANY LEASE, (D) DISCOUNT ANY FUTURE ACCRUING RENT, (E) AMEND, MODIFY OR
TERMINATE ANY LEASE OR (F) ASSIGN OR GRANT A SECURITY INTEREST IN OR TO THE
LICENSE OR ANY OF THE LEASES.


 


(D)           REMEDIES.  UPON OR AT ANY TIME AFTER THE OCCURRENCE OF ANY EVENT
OF DEFAULT, BENEFICIARY, AT ITS OPTION AND IN ADDITION TO THE REMEDIES PROVIDED
IN ARTICLE 3 HEREOF, SHALL HAVE THE COMPLETE, CONTINUING AND ABSOLUTE RIGHT,
POWER AND AUTHORITY TO TERMINATE THE LICENSE. THEREAFTER, BENEFICIARY SHALL HAVE
THE EXCLUSIVE RIGHT, POWER AND AUTHORITY (BUT NOT THE OBLIGATION) REGARDLESS OF
WHETHER A FORECLOSURE SALE OF THE REMAINDER OF THE MORTGAGED PROPERTY HAS
OCCURRED UNDER THIS DEED OF TRUST, OR WHETHER BENEFICIARY HAS TAKEN POSSESSION
OF THE REMAINDER OF THE MORTGAGED PROPERTY OR ATTEMPTED TO DO ANY OF THE SAME
(BUT NOT THE OBLIGATION) TO COLLECT, DEMAND, SUE FOR, ATTACH, LEVY, RECOVER AND
RECEIVE ANY RENT, TO GIVE PROPER RECEIPTS, RELEASES AND ACQUITTANCES THEREFOR
AND, AFTER DEDUCTING THE EXPENSES OF COLLECTION, TO APPLY THE NET PROCEEDS
THEREOF AS A CREDIT UPON ANY PORTION OF THE OBLIGATIONS SELECTED BY BENEFICIARY,
NOTWITHSTANDING THAT SUCH PORTION SELECTED MAY NOT THEN BE DUE AND PAYABLE OR
THAT SUCH PORTION IS OTHERWISE ADEQUATELY SECURED. GRANTOR HEREBY AUTHORIZES AND
DIRECTS ANY LESSEE OF THE MORTGAGED PROPERTY TO DELIVER ANY SUCH PAYMENT TO, AND
OTHERWISE TO ATTORN ALL OTHER OBLIGATIONS UNDER THE LEASES DIRECT TO,
BENEFICIARY. GRANTOR HEREBY RATIFIES AND CONFIRMS ALL THAT BENEFICIARY SHALL DO
OR CAUSE TO BE DONE BY VIRTUE OF THIS SECTION 1.14. NO LESSEE SHALL BE REQUIRED
TO INQUIRE

 

18

--------------------------------------------------------------------------------


 


INTO THE AUTHORITY OF BENEFICIARY TO COLLECT ANY RENT, AND ANY LESSEE’S
OBLIGATION TO GRANTOR SHALL BE ABSOLUTELY DISCHARGED TO THE EXTENT OF ITS
PAYMENT TO BENEFICIARY. NO ACTION REFERRED TO IN THIS SECTION 1.14 TAKEN BY
BENEFICIARY SHALL CONSTITUTE AN ELECTION OF REMEDY.


 


(E)           NO OBLIGATION OF BENEFICIARY.  NEITHER THE ACCEPTANCE BY
BENEFICIARY OF THE ASSIGNMENT GRANTED IN THIS SECTION 1.14, NOR THE GRANTING OF
ANY OTHER RIGHT, POWER, PRIVILEGE OR AUTHORITY IN THIS SECTION 1.14 OR ELSEWHERE
IN THE DEED OF TRUST, NOR THE EXERCISE OF ANY OF THE AFORESAID, SHALL (I) PRIOR
TO THE ACTUAL TAKING OF PHYSICAL POSSESSION AND OPERATIONAL CONTROL OF THE
MORTGAGED PROPERTY BY BENEFICIARY, BE DEEMED TO CONSTITUTE BENEFICIARY AS A
“MORTGAGEE IN POSSESSION” OR (II) AT ANY TIME THEREAFTER, OBLIGATE BENEFICIARY
(A) TO APPEAR IN OR DEFEND ANY ACTION OR PROCEEDING RELATING TO THE LEASES, THE
RENTS OR THE REMAINDER OF THE MORTGAGED PROPERTY, (B) TO TAKE ANY ACTION
HEREUNDER, (C) TO EXPEND ANY MONEY OR INCUR ANY EXPENSES OR PERFORM OR DISCHARGE
ANY OBLIGATION, DUTY OR LIABILITY WITH RESPECT TO ANY LESSEE OF THE MORTGAGED
PROPERTY, (D) TO ASSUME ANY OBLIGATION OR RESPONSIBILITY FOR ANY DEPOSITS WHICH
ARE NOT PHYSICALLY DELIVERED TO BENEFICIARY OR (E) FOR ANY INJURY OR DAMAGE TO
PERSON OR PROPERTY SUSTAINED IN OR ABOUT THE MORTGAGED PROPERTY.


 


(F)            NO MERGER OF ESTATES.  SO LONG AS ANY PART OF THE OBLIGATIONS
SECURED HEREBY REMAIN UNPAID AND UNDISCHARGED, UNLESS BENEFICIARY SHALL
OTHERWISE CONSENT, THE FEE TITLE TO THE LAND AND THE LEASEHOLD ESTATE IN THE
INTERESTS SUBJECT TO THE MASTER LEASES SHALL NOT MERGE BUT RATHER SHALL REMAIN
SEPARATE AND DISTINCT, NOTWITHSTANDING THE UNION OF SUCH ESTATES EITHER IN
GRANTOR, BENEFICIARY, THE LESSOR, OR THE LESSEE UNDER THE MASTER LEASES OR ANY
THIRD PARTY BY PURCHASE OR OTHERWISE. GRANTOR FURTHER COVENANTS AND AGREES THAT,
IN CASE IT SHALL ACQUIRE THE FEE TITLE, OR ANY OTHER ESTATE, TITLE OR INTEREST
IN THE LAND, THE INTERESTS OR ANY PART THEREOF, COVERED BY THE MASTER LEASES,
THIS DEED OF TRUST SHALL ATTACH TO AND COVER AND BE A LIEN UPON SUCH OTHER
ESTATE SO ACQUIRED, AND SUCH OTHER ESTATE SO ACQUIRED BY GRANTOR SHALL BE
CONSIDERED AS GRANTED AND RELEASED, ASSIGNED, TRANSFERRED, MORTGAGED, PLEDGED
AND SET OVER UNTO BENEFICIARY AND THE LIEN HEREOF SPREAD TO COVER SUCH ESTATE
WITH THE SAME FORCE AND EFFECT AS THOUGH SPECIFICALLY HEREIN GRANTED AND
RELEASED, ASSIGNED, CONVEYED, TRANSFERRED, MORTGAGED, PLEDGED AND SET OVER TO
BENEFICIARY, SUBJECT ONLY TO ANY LIENS OR ENCUMBRANCES THEN AFFECTING SUCH FEE
INTEREST OR OTHER ESTATE.

 

ARTICLE 2.
EVENTS OF DEFAULT

 

All obligations shall become immediately due and payable, without notice or
demand, at the option of Beneficiary, upon the occurrence of any one or more of
the Events of Default as defined in the Credit Agreement (each an “Event of
Default” hereunder).

 

ARTICLE 3.
REMEDIES


 


3.1           ACCELERATION.  AT ANY TIME ON OR AFTER THE OCCURRENCE OF AN EVENT
OF DEFAULT, BENEFICIARY MAY, AT ITS OPTION, DECLARE THE THEN UNPAID PRINCIPAL
BALANCE OF THE OBLIGATIONS, THE ACCRUED INTEREST AND ANY OTHER OBLIGATIONS TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT FURTHER NOTICE, PRESENTMENT, PROTEST,
DEMAND OR ACTION OF ANY NATURE WHATSOEVER (EACH OF WHICH HEREBY IS

 

19

--------------------------------------------------------------------------------


 


EXPRESSLY WAIVED BY GRANTOR), WHEREUPON THE SAME SHALL BECOME IMMEDIATELY DUE
AND PAYABLE, TIME BEING OF THE ESSENCE IN THIS DEED OF TRUST.


 


3.2                                 TERMINATION OF LICENSE AND/OR ENTRY ON
MORTGAGED PROPERTY.


 


(A)           AT ANY TIME ON OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
BENEFICIARY OR TRUSTEE, PERSONALLY OR BY THEIR AGENTS OR ATTORNEYS, MAY DEMAND
THAT GRANTOR SHALL FORTHWITH SURRENDER TO BENEFICIARY THE ACTUAL POSSESSION OF
ALL OR ANY PART OF THE MORTGAGED PROPERTY, AND/OR TERMINATE THE LICENSE GRANTED
TO GRANTOR IN SECTION 1.14 HEREOF TO RECEIVE THE RENTS AND, TO THE EXTENT
PERMITTED BY LAW, ENTER AND TAKE POSSESSION OF ALL OR PART OF THE MORTGAGED
PROPERTY OR EACH AND EVERY PART THEREOF WITHOUT THE APPOINTMENT OF A RECEIVER,
OR AN APPLICATION THEREFOR, AND EXCLUDE GRANTOR AND ITS AGENTS AND EMPLOYEES AND
ALL OTHER PERSONS AND ENTITIES AND PROPERTY WHOLLY THEREFROM, AND HAVE ALL
NECESSARY ACCESS TO THE BOOKS, PAPERS, RECORDS AND ACCOUNTS OF THE GRANTOR.


 


(B)           IF GRANTOR SHALL FOR ANY REASON FAIL TO SURRENDER OR DELIVER THE
MORTGAGED PROPERTY OR ANY PART THEREOF AFTER SUCH DEMAND BY BENEFICIARY,
BENEFICIARY MAY OBTAIN A JUDGMENT OR DECREE CONFERRING UPON THE BENEFICIARY THE
RIGHT TO IMMEDIATE POSSESSION OR REQUIRING GRANTOR TO DELIVER IMMEDIATE
POSSESSION OF THE MORTGAGED PROPERTY TO BENEFICIARY, AND GRANTOR HEREBY
SPECIFICALLY COVENANTS AND AGREES THAT GRANTOR SHALL NOT OPPOSE, CONTEST OR
OTHERWISE HINDER BENEFICIARY IN ANY ACTION OR PROCEEDING BY BENEFICIARY TO
OBTAIN SUCH JUDGMENT OR DECREE. GRANTOR SHALL PAY TO BENEFICIARY OR TRUSTEE,
UPON DEMAND, ALL REASONABLE EXPENSES OF OBTAINING SUCH JUDGMENT OR DECREE,
INCLUDING REASONABLE COMPENSATION TO BENEFICIARY OR TRUSTEE, THEIR RESPECTIVE,
ITS ATTORNEYS AND AGENTS AND PARALEGALS, AND ALL SUCH EXPENSES AND COMPENSATION
SHALL, UNTIL PAID, BECOME PART OF THE OBLIGATIONS AND SHALL BE SECURED BY THE
DEED OF TRUST.


 


(C)           UPON EVERY SUCH ENTERING UPON OR TAKING OF POSSESSION, BENEFICIARY
OR TRUSTEE (AS APPLICABLE) MAY HOLD, STORE, USE, OPERATE, MANAGE AND CONTROL THE
MORTGAGED PROPERTY AND CONDUCT THE BUSINESS THEREOF, AND EXERCISE ALL RIGHTS AND
POWERS OF THE GRANTOR WITH RESPECT THERETO AS BENEFICIARY SHALL DEEM BEST AND,
FROM TIME TO TIME, AT THE REASONABLE EXPENSE OF THE GRANTOR, (I) MAKE ALL
NECESSARY OR PROPER REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS, BETTERMENTS AND
IMPROVEMENTS THERETO AND THEREON AND MAINTAIN THE MORTGAGED PROPERTY AND
PURCHASE OR OTHERWISE ACQUIRE ADDITIONAL FIXTURES, PERSONALTY AND OTHER
PROPERTY, COMPLETE THE CONSTRUCTION OF ANY IMPROVEMENTS AND MAKE ANY CHANGES TO
THE IMPROVEMENTS AS IT MAY DEEM DESIRABLE, (II) INSURE OR KEEP THE MORTGAGED
PROPERTY INSURED, (III) MANAGE AND OPERATE THE MORTGAGED PROPERTY AND EXERCISE
ALL THE RIGHTS AND POWERS OF GRANTOR TO THE SAME EXTENT AS GRANTOR COULD IN ITS
OWN NAME OR OTHERWISE ACT WITH RESPECT TO THE SAME, AND (IV) ENTER INTO ANY AND
ALL AGREEMENTS WITH RESPECT TO THE EXERCISE BY OTHERS OF ANY OF THE POWERS
HEREIN GRANTED TO BENEFICIARY, ALL AS BENEFICIARY FROM TIME TO TIME MAY
DETERMINE TO BE IN ITS BEST INTEREST. WHETHER OR NOT BENEFICIARY OR TRUSTEE HAS
OBTAINED POSSESSION OF THE MORTGAGED PROPERTY, UPON THE TERMINATION OF THE
LICENSE, BENEFICIARY MAY COLLECT, SUE FOR AND RECEIVE ALL THE RENTS AND OTHER
ISSUES, PROFITS AND REVENUES FROM THE MORTGAGED PROPERTY, INCLUDING THOSE PAST
DUE AS WELL AS THOSE ACCRUING THEREAFTER. ANYTHING IN THE DEED OF TRUST TO THE
CONTRARY NOTWITHSTANDING, BENEFICIARY SHALL NOT BE OBLIGATED TO DISCHARGE OR
PERFORM THE DUTIES OF THE LANDLORD TO ANY TENANT OR LESSEE OF THE MORTGAGED
PROPERTY OR INCUR ANY LIABILITY AS THE RESULT OF ANY EXERCISE BY BENEFICIARY OF
ITS RIGHTS UNDER THE DEED OF TRUST, AND BENEFICIARY SHALL BE LIABLE TO ACCOUNT
ONLY FOR THE RENTS ACTUALLY RECEIVED BY BENEFICIARY.

 

20

--------------------------------------------------------------------------------


 


(D)           WHETHER OR NOT BENEFICIARY TAKES POSSESSION OF THE MORTGAGED
PROPERTY, AT ANY TIME ON OR AFTER AN EVENT OF DEFAULT, BENEFICIARY MAY MAKE,
MODIFY, ENFORCE, CANCEL OR ACCEPT SURRENDER OF ANY LEASE, REMOVE AND EVICT ANY
LESSEE, INCREASE OR DECREASE RENTS UNDER ANY LEASE, APPEAR IN AND DEFEND ANY
ACTION OR PROCEEDING PURPORTING TO AFFECT THE MORTGAGED PROPERTY, AND PERFORM
AND DISCHARGE EACH AND EVERY OBLIGATION, COVENANT AND AGREEMENT BY GRANTOR
CONTAINED IN ANY LEASE. NEITHER THE ENTERING UPON AND TAKING POSSESSION OF THE
MORTGAGED PROPERTY, NOR THE COLLECTION OF ANY RENTS AND THE APPLICATION THEREOF
AS AFORESAID, SHALL CURE OR WAIVE ANY EVENT OF DEFAULT THERETOFORE OR THEREAFTER
OCCURRING, OR AFFECT ANY NOTICE OF AN EVENT OF DEFAULT HEREUNDER OR INVALIDATE
ANY ACT DONE PURSUANT TO ANY SUCH NOTICE. BENEFICIARY SHALL NOT BE LIABLE TO
GRANTOR, ANYONE CLAIMING UNDER OR THROUGH GRANTOR, OR ANYONE HAVING AN INTEREST
IN THE MORTGAGED PROPERTY, BY REASON OF ANYTHING DONE OR LEFT UNDONE BY
BENEFICIARY HEREUNDER. NOTHING CONTAINED IN THIS SECTION 3.2 SHALL REQUIRE
BENEFICIARY TO INCUR ANY EXPENSE OR DO ANY ACT. IF THE RENTS ARE NOT SUFFICIENT
TO MEET THE COSTS OF TAKING CONTROL OF AND MANAGING THE MORTGAGED PROPERTY
AND/OR COLLECTING THE RENTS, ANY FUNDS EXPENDED BY BENEFICIARY FOR SUCH PURPOSE
SHALL BECOME OBLIGATIONS OF GRANTOR TO BENEFICIARY SECURED BY THE DEED OF TRUST.
SUCH AMOUNTS, TOGETHER WITH INTEREST AT THE DEFAULT RATE AS SET FORTH IN THE
CREDIT AGREEMENT (THE “DEFAULT RATE”) AND ATTORNEYS’ FEES, IF APPLICABLE, SHALL
BE IMMEDIATELY DUE AND PAYABLE. NOTWITHSTANDING BENEFICIARY’S CONTINUANCE IN
POSSESSION OR RECEIPT AND APPLICATION OF RENTS, BENEFICIARY SHALL BE ENTITLED TO
EXERCISE EVERY RIGHT PROVIDED FOR IN THE DEED OF TRUST, THE CREDIT DOCUMENTS OR
BY LAW UPON OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT. ANY OF THE ACTIONS
REFERRED TO IN THIS SECTION 3.2 MAY BE TAKEN BY BENEFICIARY AT SUCH TIME AS
BENEFICIARY IS SO ENTITLED, WITHOUT REGARD TO THE ADEQUACY OF ANY SECURITY FOR
THE OBLIGATIONS.


 


(E)           IN THE EVENT THAT ALL INTEREST, DEPOSITS AND PRINCIPAL
INSTALLMENTS AND OTHER OBLIGATIONS SHALL BE PAID AND ALL EVENTS OF DEFAULT SHALL
BE CURED, AND AS A RESULT THEREOF BENEFICIARY SURRENDERS POSSESSION OF THE
MORTGAGED PROPERTY TO GRANTOR, THE SAME RIGHTS HEREIN GIVEN TO BENEFICIARY SHALL
CONTINUE TO EXIST IF ANY SUBSEQUENT EVENTS OF DEFAULT SHALL OCCUR.


 


3.3                                 FORECLOSURE, SALE AND OTHER REMEDIES.


 


(A)           AT ANY TIME ON OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
BENEFICIARY OR TRUSTEE (AS APPLICABLE), WITH OR WITHOUT ENTRY, PERSONALLY OR BY
ITS OR HIS AGENTS OR ATTORNEYS, MAY:  (I) SELL THE MORTGAGED PROPERTY OR ANY
PART THEREOF AT ONE OR MORE PUBLIC SALES, EITHER IN MASS OR IN PARCELS, AT
PUBLIC VENUE TO THE HIGHEST BIDDER FOR CASH AT THE PLACE CUSTOMARY FOR
FORECLOSURE SALES IN THE COUNTY, FIRST GIVING NOTICE OF SUCH SALE (AS PRESCRIBED
BY STATUTE) IN A NEWSPAPER OF COMMON CIRCULATION PUBLISHED IN THE COUNTY AND
DELIVERING A COPY OF SAID NOTICE TO GRANTOR AND ANY PERSON WHO HAS FILED A
REQUEST FOR NOTICE, BY UNITED STATES MAIL, POSTAGE PREPAID, CERTIFIED OR
REGISTERED, RETURN RECEIPT REQUESTED, DELIVERED TO ADDRESSEE ONLY; AND UPON SUCH
SALE, EXECUTE AND DELIVER A DEED OR DEEDS CONVEYING ALL ESTATE, RIGHT, TITLE AND
INTEREST, CLAIM AND DEMAND THEREIN, AND RIGHT OF REDEMPTION THEREOF, AT ONE OR
MORE SALES AS AN ENTITY OR IN PARCELS; AND/OR (II) INSTITUTE PROCEEDINGS FOR THE
COMPLETE OR PARTIAL FORECLOSURE OF THIS DEED OF TRUST; AND/OR (III) UPON
APPLICATION TO A COURT OF COMPETENT JURISDICTION, BENEFICIARY SHALL BE ENTITLED
AS A MATTER OF STRICT RIGHT WITHOUT NOTICE AND WITHOUT REGARD TO THE SUFFICIENCY
OR VALUE OF ANY SECURITY FOR THE OBLIGATIONS SECURED HEREBY OR THE SOLVENCY OF
ANY PARTY BOUND FOR ITS PAYMENT, TO APPOINT A RECEIVER TO TAKE POSSESSION OF AND
TO OPERATE THE MORTGAGED PROPERTY OR ANY PART THEREOF AND TO COLLECT AND APPLY
THE INCOME, RENTS, ISSUES, PROFITS AND REVENUES THEREOF.

 

21

--------------------------------------------------------------------------------


 


THE RECEIVER SHALL HAVE ALL OF THE RIGHTS AND POWERS PERMITTED UNDER THE LAWS OF
THE STATE WITHIN WHICH THE MORTGAGED PROPERTY IS LOCATED. GRANTOR SHALL PAY TO
BENEFICIARY UPON DEMAND ALL EXPENSES, INCLUDING RECEIVER’S FEES, ATTORNEYS’
FEES, COSTS AND AGENT’S COMPENSATION INCURRED PURSUANT TO THE PROVISIONS OF THIS
PARAGRAPH, TO THE EXTENT PERMITTED BY LAW; AND ALL SUCH EXPENSES SHALL BE
SECURED BY THIS DEED OF TRUST; AND/OR (IV) TAKE SUCH STEPS TO PROTECT AND
ENFORCE ITS RIGHTS WHETHER BY ACTION, SUIT OR PROCEEDING IN EQUITY OR AT LAW FOR
THE SPECIFIC PERFORMANCE OF ANY COVENANT, CONDITION OR AGREEMENT IN THIS DEED OF
TRUST OR THE OTHER CREDIT DOCUMENTS, OR IN AID OF THE EXECUTION OF ANY POWER
HEREIN GRANTED, OR FOR ANY FORECLOSURE HEREUNDER, OR FOR THE ENFORCEMENT OF ANY
OTHER APPROPRIATE LEGAL OR EQUITABLE REMEDY OR OTHERWISE AS THE BENEFICIARY
SHALL ELECT.


 


(B)           UPON THE COMPLETION OF ANY SALE OR SALES MADE BY TRUSTEE UNDER OR
BY VIRTUE OF THIS SECTION, TRUSTEE, OR AN OFFICER OF ANY COURT EMPOWERED TO DO
SO, SHALL EXECUTE AND DELIVER TO THE ACCEPTED PURCHASER OR PURCHASERS A GOOD AND
SUFFICIENT INSTRUMENT, OR GOOD AND SUFFICIENT INSTRUMENTS, CONVEYING, ASSIGNING
AND TRANSFERRING ALL ESTATE, RIGHT, TITLE AND INTEREST IN AND TO THE PROPERTY
AND RIGHTS SOLD. TRUSTEE IS HEREBY APPOINTED THE TRUE AND IRREVOCABLE LAWFUL
ATTORNEY OF GRANTOR, IN ITS NAME AND STEAD, TO MAKE ALL NECESSARY CONVEYANCES,
ASSIGNMENTS, TRANSFERS AND DELIVERIES OF THE MORTGAGED PROPERTY AND RIGHTS SO
SOLD, AND FOR THAT PURPOSE THE TRUSTEE MAY EXECUTE ALL NECESSARY INSTRUMENTS OF
CONVEYANCE, ASSIGNMENT AND TRANSFER, AND MAY SUBSTITUTE ONE OR MORE PERSONS WITH
LIKE POWER, GRANTOR HEREBY RATIFYING AND CONFIRMING ALL THAT ITS SAID ATTORNEY,
OR SUCH SUBSTITUTE OR SUBSTITUTES, SHALL LAWFULLY DO BY VIRTUE HEREOF. THIS
POWER OF ATTORNEY SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND NOT
SUBJECT TO REVOCATION. NEVERTHELESS, GRANTOR, IF SO REQUESTED BY TRUSTEE, SHALL
RATIFY AND CONFIRM ANY SUCH SALE OR SALES BY EXECUTING AND DELIVERING TO TRUSTEE
OR TO SUCH PURCHASER OR PURCHASERS ALL SUCH INSTRUMENTS AS MAY BE ADVISABLE, IN
THE JUDGMENT OF TRUSTEE, FOR THE PURPOSE, AND AS MAY BE DESIGNATED IN SUCH
REQUEST. ANY SUCH SALE OR SALES MADE UNDER OR BY VIRTUE OF THIS SECTION WHETHER
MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER OR BY VIRTUE OF JUDICIAL
PROCEEDINGS OR OF A JUDGMENT OR DECREE OF FORECLOSURE AND SALE, SHALL OPERATE TO
DIVEST ALL THE ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND DEMAND WHATSOEVER,
WHETHER AT LAW OR IN EQUITY, OF GRANTOR IN AND TO THE PROPERTIES AND RIGHTS SO
SOLD, AND SHALL BE PERPETUAL BAR BOTH AT LAW AND IN EQUITY AGAINST GRANTOR AND
AGAINST ANY AND ALL PERSONS CLAIMING IN EQUITY AGAINST GRANTOR AND AGAINST ANY
AND ALL PERSON CLAIMING OR WHO MAY CLAIM THE SAME, OR ANY PART THEREOF FROM,
THROUGH OR UNDER GRANTOR.


 


(C)           TRUSTEE HEREBY LETS THE MORTGAGED PROPERTY TO GRANTOR UNTIL A SALE
IS HELD UNDER THE FOREGOING PROVISIONS THEREFOR, OR UNTIL A DEFAULT OR DEFAULTS
IN ANY OF THE TERMS, COVENANTS, AND CONDITIONS OF THIS DEED OF TRUST, THE CREDIT
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS UPON THE FOLLOWING TERMS AND
CONDITIONS, TO-WIT: GRANTOR AND EVERY AND ALL PERSONS CLAIMING OR POSSESSING THE
MORTGAGED PROPERTY, OR ANY PART THEREOF, BY, THROUGH, OR UNDER GRANTOR SHALL PAY
RENT THEREFOR DURING SAID TERM AT THE RATE OF ONE CENT PER MONTH, PAYABLE
MONTHLY UPON DEMAND, AND SHALL SURRENDER IMMEDIATE PEACEABLE POSSESSION OF THE
MORTGAGED PROPERTY (AND ANY AND EVERY PART THEREOF) SOLD UNDER THE PROVISIONS OF
THIS DEED OF TRUST TO THE PURCHASER THEREOF UNDER SUCH SALE, WITHOUT NOTICE OR
DEMAND THEREFOR, AND SHALL AND WILL AT ONCE, WITHOUT NOTICE, SURRENDER UP
POSSESSION OF THE MORTGAGED PROPERTY AND EVERY PART THEREOF IN THE EVENT
BENEFICIARY SHALL TAKE CHARGE AND ENTER AS HEREINBEFORE PROVIDED.


 


3.4           REMEDIES CUMULATIVE, CONCURRENT AND NONEXCLUSIVE.  BENEFICIARY
SHALL HAVE ALL

 

22

--------------------------------------------------------------------------------


 


RIGHTS, REMEDIES AND RECOURSES GRANTED IN THE CREDIT DOCUMENTS AND AVAILABLE AT
LAW OR EQUITY (INCLUDING SPECIFICALLY THOSE GRANTED BY THE UNIFORM COMMERCIAL
CODE IN EFFECT AND APPLICABLE TO THE MORTGAGED PROPERTY, THE LEASES, OR ANY
PORTION THEREOF); AND SAME (A) SHALL BE CUMULATIVE AND CONCURRENT, (B) MAY BE
PURSUED SEPARATELY, SUCCESSIVELY OR CONCURRENTLY AGAINST GRANTOR, OR OTHERS
OBLIGATED UNDER THE CREDIT DOCUMENTS, OR AGAINST THE MORTGAGED PROPERTY, OR
AGAINST ANY ONE OR MORE OF THEM AT THE SOLE DISCRETION OF BENEFICIARY, (C) MAY
BE EXERCISED AS OFTEN AS OCCASION THEREFOR SHALL ARISE, IT BEING AGREED BY
GRANTOR THAT THE EXERCISE OR FAILURE TO EXERCISE ANY OF SAME SHALL IN NO EVENT
BE CONSTRUED AS A WAIVER OR RELEASE THEREOF OR OF ANY OTHER RIGHT, REMEDY OR
RECOURSE, AND (D) ARE INTENDED TO BE, AND SHALL BE, NONEXCLUSIVE.


 


3.5           NO CONDITIONS PRECEDENT TO EXERCISE OF REMEDIES.  NEITHER GRANTOR
NOR ANY OTHER PERSON OR ENTITY HEREAFTER OBLIGATED FOR PAYMENT OF ALL OR ANY
PART OF, OR FULFILLMENT OF ALL OR ANY OF, THE OBLIGATIONS, SHALL BE RELIEVED OF
SUCH OBLIGATION BY REASON OF (A) THE FAILURE OF BENEFICIARY TO COMPLY WITH ANY
REQUEST OF GRANTOR OR OF ANY OTHER PERSON OR ENTITY SO OBLIGATED, OR THE FAILURE
OF BENEFICIARY OR ANY OTHER PERSON OR ENTITY TO FORECLOSE THE DEED OF TRUST OR
TO ENFORCE ANY PROVISIONS OF THE OTHER CREDIT DOCUMENTS, (B) THE RELEASE,
REGARDLESS OF CONSIDERATION, OF THE MORTGAGED PROPERTY OR THE ADDITION OF ANY
OTHER PROPERTY TO THE MORTGAGED PROPERTY, (C) ANY AGREEMENT OR STIPULATION
BETWEEN ANY SUBSEQUENT OWNER OF THE MORTGAGED PROPERTY AND BENEFICIARY
EXTENDING, RENEWING, REARRANGING OR IN ANY OTHER WAY MODIFYING THE TERMS OF THE
CREDIT DOCUMENTS WITHOUT FIRST HAVING OBTAINED THE CONSENT OF, GIVEN NOTICE TO
OR PAID ANY CONSIDERATION TO GRANTOR OR SUCH OTHER PERSON OR ENTITY, AND IN SUCH
EVENT, GRANTOR AND ALL SUCH OTHER PERSONS AND ENTITIES SHALL CONTINUE TO BE
LIABLE TO MAKE PAYMENT ACCORDING TO THE TERMS OF ANY SUCH EXTENSION OR
MODIFICATION AGREEMENT UNLESS EXPRESSLY RELEASED AND DISCHARGED, IN WRITING, BY
BENEFICIARY, OR (D) BY ANY OTHER ACT OR OCCURRENCE, SAVE AND EXCEPT THE COMPLETE
PAYMENT AND THE COMPLETE FULFILLMENT OF ALL OF THE OBLIGATIONS.


 


3.6           RELEASE OF AND RESORT TO COLLATERAL.  BENEFICIARY MAY RELEASE,
REGARDLESS OF CONSIDERATION, ANY PART OF THE MORTGAGED PROPERTY OR OTHER
COLLATERAL FOR THE OBLIGATIONS WITHOUT IN ANY WAY IMPAIRING, AFFECTING,
SUBORDINATING OR RELEASING THE CONVEYANCE, LIEN OR SECURITY INTERESTS CREATED IN
OR EVIDENCED BY THE CREDIT DOCUMENTS OR THE DEED OF TRUST OR THEIR STATURE AS A
FIRST AND PRIOR SECURITY DEED, LIEN OR SECURITY INTEREST IN AND TO THE MORTGAGED
PROPERTY OR THE OTHER COLLATERAL GRANTED UNDER THE CREDIT DOCUMENTS. FOR PAYMENT
OF THE OBLIGATIONS, BENEFICIARY MAY RESORT TO ANY SECURITY THEREFOR HELD BY
BENEFICIARY IN SUCH ORDER AND MANNER AS BENEFICIARY MAY ELECT.


 


3.7           WAIVER OF APPRAISEMENT, VALUATION, ETC.  GRANTOR AGREES, TO THE
FULL EXTENT PERMITTED BY LAW, THAT, IN CASE OF AN EVENT OF DEFAULT ON THE PART
OF GRANTOR HEREUNDER, NEITHER GRANTOR NOR ANYONE CLAIMING THROUGH OR UNDER
GRANTOR WILL SET UP, CLAIM OR SEEK TO TAKE ADVANTAGE OF ANY MORATORIUM,
REINSTATEMENT, FORBEARANCE, APPRAISEMENT, VALUATION, STAY, EXTENSION, HOMESTEAD,
EXEMPTION, INSOLVENCY OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE IN ORDER TO
PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THE DEED OF TRUST OR THE
ABSOLUTE SALE OF THE MORTGAGED PROPERTY, THE DELIVERY OF POSSESSION THEREOF
IMMEDIATELY AFTER SUCH SALE TO THE PURCHASER AT SUCH SALE, OR THE EXERCISE OF
ANY OTHER REMEDY HEREUNDER; AND GRANTOR, FOR ITSELF AND ALL WHO MAY TO ANY
EXTENT THAT IT MAY LAWFULLY SO DO, WAIVE THE BENEFIT OF ALL SUCH LAWS, AND ANY
AND ALL RIGHT TO HAVE ASSETS SUBJECT TO THE SECURITY INTEREST OF THE DEED OF
TRUST MARSHALLED UPON ANY FORECLOSURE OR SALE UNDER THE POWER HEREIN GRANTED OR
A SALE IN INVERSE ORDER OF ALIENATION.

 

23

--------------------------------------------------------------------------------


 


3.8           DISCONTINUANCE OF PROCEEDINGS.  IN CASE BENEFICIARY OR TRUSTEE
SHALL HAVE PROCEEDED TO ENFORCE ANY RIGHT, POWER OR REMEDY UNDER THE DEED OF
TRUST BY FORECLOSURE, ENTRY OR OTHERWISE, OR IN THE EVENT BENEFICIARY OR TRUSTEE
COMMENCES ADVERTISING OF THE INTENDED EXERCISE OF THE SALE UNDER POWER PROVIDED
HEREUNDER AND SUCH PROCEEDING OR ADVERTISEMENT SHALL HAVE BEEN WITHDRAWN,
DISCONTINUED OR ABANDONED FOR ANY REASON, OR SHALL HAVE BEEN DETERMINED
ADVERSELY TO BENEFICIARY, THEN IN EVERY SUCH CASE (A) GRANTOR OR TRUSTEE AND
BENEFICIARY SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS, (B) ALL
RIGHTS, POWERS AND REMEDIES OF BENEFICIARY AND TRUSTEE SHALL CONTINUE AS IF NO
SUCH PROCEEDING HAD BEEN TAKEN, (C) EACH AND EVERY EVENT OF DEFAULT DECLARED OR
OCCURRING PRIOR OR SUBSEQUENT TO SUCH WITHDRAWAL, DISCONTINUANCE OR ABANDONMENT
SHALL BE AND SHALL BE DEEMED TO BE A CONTINUING EVENT OF DEFAULT AND (D) NEITHER
THE DEED OF TRUST, NOR ANY OTHER FINANCING AGREEMENT, NOR THE OBLIGATIONS, SHALL
BE OR SHALL BE DEEMED TO HAVE BEEN AFFECTED BY SUCH WITHDRAWAL, DISCONTINUANCE,
ABANDONMENT OR ADVERSE DETERMINATION; AND GRANTOR HEREBY EXPRESSLY WAIVES THE
BENEFIT OF ANY STATUTE OR LAW NOW PROVIDED, OR WHICH MAY HEREAFTER BE PROVIDED,
WHICH WOULD PRODUCE A RESULT CONTRARY TO OR IN CONFLICT WITH THE ABOVE.


 


3.9                                 APPLICATION OF PROCEEDS.  AT THE OPTION OF
BENEFICIARY THE PROCEEDS OF ANY SALE OF, AND THE RENTS AND OTHER AMOUNTS
GENERATED BY THE HOLDING, LEASING, OPERATION OR OTHER USE OF, THE MORTGAGED
PROPERTY OR THE LEASES SHALL BE APPLIED TO THE EXTENT THAT FUNDS ARE SO
AVAILABLE THEREFROM IN THE FOLLOWING ORDER OF PRIORITY:


 


(A)           FIRST, TO THE PAYMENT OF THE REASONABLE COSTS AND REASONABLE
EXPENSES OF TAKING POSSESSION OF THE MORTGAGED PROPERTY AND OF HOLDING, USING,
LEASING, REPAIRING, IMPROVING AND SELLING THE SAME, INCLUDING, WITHOUT
LIMITATION, (I) RECEIVERS’ FEES, (II) AGENT’S FEES, (III) COURT COSTS, (IV)
ATTORNEYS’ AND ACCOUNTANTS’ FEES, (V) COSTS OF ADVERTISEMENTS, AND (VI) THE
PAYMENT OF ANY AND ALL TAXES, LIENS, SECURITY INTERESTS OR OTHER RIGHTS, TITLES
OR INTERESTS EQUAL OR SUPERIOR TO THE DEED OF TRUST;


 


(B)           SECOND, TO THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF
THAT PORTION OF THE OBLIGATIONS RELATING TO THE CREDIT OBLIGATIONS;


 


(C)           THIRD, TO THE INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL OF ALL
OTHER OBLIGATIONS;


 


(D)           FOURTH, WITH THE SURPLUS, IF ANY, TO WHOMSOEVER MAY BE LAWFULLY
ENTITLED TO RECEIVE THE SAME.


 


GRANTOR SHALL BE LIABLE FOR ANY DEFICIENCIES IN THE EVENT THE
PROCEEDS ARE NOT SUFFICIENT TO COVER ITEMS (A), (B) AND (C) ABOVE.

 


3.10                           LEASES.


 


(A)           BENEFICIARY, AT ITS OPTION, IS AUTHORIZED TO FORECLOSE THE DEED OF
TRUST SUBJECT TO THE RIGHTS OF ANY LESSEES OF THE MORTGAGED PROPERTY, AND THE
FAILURE TO MAKE ANY SUCH

 

24

--------------------------------------------------------------------------------


 


LESSEES PARTIES TO ANY SUCH FORECLOSURE PROCEEDINGS AND TO FORECLOSE THEIR
RIGHTS WILL NOT BE, NOR BE ASSERTED TO BE BY GRANTOR, A DEFENSE TO ANY
PROCEEDINGS INSTITUTED BY BENEFICIARY TO COLLECT THE OBLIGATIONS.


 


(B)           IN THE EVENT BENEFICIARY SHALL INSTITUTE JUDICIAL PROCEEDINGS TO
FORECLOSE THE LIEN HEREOF, AND SHALL BE APPOINTED AS A TRUSTEE IN POSSESSION OF
THE MORTGAGED PROPERTY, BENEFICIARY DURING SUCH TIME AS IT SHALL BE TRUSTEE IN
POSSESSION OF THE MORTGAGED PROPERTY PURSUANT TO AN ORDER OR DECREE ENTERED IN
SUCH JUDICIAL PROCEEDINGS, SHALL HAVE, AND GRANTOR HEREBY GIVES AND GRANTS TO
BENEFICIARY, THE RIGHT, POWER AND AUTHORITY TO MAKE AND ENTER INTO LEASES OF THE
MORTGAGED PROPERTY OR THE PORTIONS THEREOF FOR SUCH RENTS AND FOR SUCH PERIODS
OF OCCUPANCY AND UPON SUCH CONDITIONS AND PROVISIONS AS SUCH TRUSTEE IN
POSSESSION MAY DEEM DESIRABLE, AND GRANTOR EXPRESSLY ACKNOWLEDGES AND AGREES
THAT THE TERM OF ANY SUCH LEASE MAY EXTEND BEYOND THE DATE OF ANY SALE OF THE
MORTGAGED PROPERTY PURSUANT TO A DECREE RENDERED IN SUCH JUDICIAL PROCEEDINGS;
IT BEING THE INTENTION OF GRANTOR THAT WHILE BENEFICIARY IS A TRUSTEE IN
POSSESSION OF THE MORTGAGED PROPERTY PURSUANT TO AN ORDER OR DECREE ENTERED IN
SUCH JUDICIAL PROCEEDINGS, BENEFICIARY SHALL BE DEEMED TO BE AND SHALL BE THE
ATTORNEY-IN-FACT OF GRANTOR FOR THE PURPOSE OF MAKING AND ENTERING INTO LEASES
OF PARTS OF PORTIONS OF THE MORTGAGED PROPERTY FOR THE RENTS AND UPON THE TERMS,
CONDITIONS AND PROVISIONS DEEMED DESIRABLE TO BENEFICIARY AND WITH LIKE EFFECT
AS IF SUCH LEASES HAD BEEN MADE BY GRANTOR, AS THE OWNER IN FEE SIMPLE OF THE
MORTGAGED PROPERTY, FREE AND CLEAR OF ANY CONDITIONS OR LIMITATIONS ESTABLISHED
BY THE DEED OF TRUST. THE POWER AND AUTHORITY HEREBY GIVEN AND GRANTED BY
GRANTOR TO BENEFICIARY SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST AND SHALL
NOT BE REVOCABLE BY GRANTOR.


 


(C)           THE ASSIGNMENT AND SECURITY INTEREST HEREIN GRANTED SHALL NOT BE
DEEMED OR CONSTRUED TO CONSTITUTE BENEFICIARY AS A TRUSTEE OR MORTGAGEE IN
POSSESSION OF THE MORTGAGED PROPERTY, TO OBLIGATE BENEFICIARY TO LEASE THE
MORTGAGED PROPERTY OR ATTEMPT TO DO SAME, OR TO TAKE ANY ACTION, INCUR ANY
EXPENSE OR PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY WHATSOEVER
UNDER ANY OF THE LEASES OR OTHERWISE.


 


(D)           BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, NOR
DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY OR
LIABILITY UNDER THE LEASES OR UNDER OR BY REASON OF THE DEED OF TRUST, AND
GRANTOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY BENEFICIARY FOR AND TO HOLD
BENEFICIARY HARMLESS FROM ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH IT MAY OR
MIGHT INCUR UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THE DEED OF TRUST
AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
IT BY REASON OF THE DEED OF TRUST AND FROM ANY AND ALL CLAIMS AND DEMANDS
WHATSOEVER WHICH MAY BE ASSERTED AGAINST IT BY REASON OF ANY ALLEGED OBLIGATIONS
OR UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS
OR AGREEMENTS CONTAINED IN ANY OF THE LEASES. SHOULD BENEFICIARY INCUR ANY SUCH
LIABILITY, LOSS OR DAMAGE UNDER ANY OF THE LEASES OR UNDER OR BY REASON OF THE
DEED OF TRUST OR IN THE DEFENSE OF ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT
THEREOF, INCLUDING ALL REASONABLE COSTS, REASONABLE EXPENSES AND REASONABLE
ATTORNEYS’ FEES, SHALL BE SECURED HEREBY, AND GRANTOR SHALL REIMBURSE
BENEFICIARY THEREFOR IMMEDIATELY UPON DEMAND.


 


3.11         PURCHASE BY BENEFICIARY.  UPON ANY FORECLOSURE SALE OR SALES OF ALL
OR ANY PORTION OF THE MORTGAGED PROPERTY UNDER THE POWER HEREIN GRANTED,
BENEFICIARY MAY BID FOR AND PURCHASE THE MORTGAGED PROPERTY AND SHALL BE
ENTITLED, IN LIEU OF PAYING CASH THEREFOR, TO APPLY ALL OR ANY PART OF THE
OBLIGATIONS AS A CREDIT TO THE PURCHASE PRICE. BENEFICIARY, UPON SO ACQUIRING
THE

 

25

--------------------------------------------------------------------------------


 


MORTGAGED PROPERTY, OR ANY PART THEREOF, SHALL BE ENTITLED TO HOLD, LEASE, RENT,
OPERATE, MANAGE AND SELL THE SAME IN ANY MANNER PROVIDED BY APPLICABLE LAWS.


 


3.12         GRANTOR AS TENANT HOLDING OVER.  IN THE EVENT OF ANY SUCH
FORECLOSURE SALE OR SALES UNDER THE POWER HEREIN GRANTED, GRANTOR SHALL BE
DEEMED A TENANT HOLDING OVER AND SHALL FORTHWITH DELIVER POSSESSION TO THE
PURCHASER OR PURCHASERS AT SUCH SALE OR BE SUMMARILY DISPOSSESSED ACCORDING TO
PROVISIONS OF LAW APPLICABLE TO TENANTS HOLDING OVER.


 


3.13         SUITS TO PROTECT THE MORTGAGED PROPERTY.  BENEFICIARY SHALL HAVE
THE POWER TO INSTITUTE AND MAINTAIN SUCH SUITS AND PROCEEDINGS AS IT MAY DEEM
EXPEDIENT (A) TO PREVENT ANY IMPAIRMENT OF THE MORTGAGED PROPERTY BY ANY ACTS
WHICH MAY BE UNLAWFUL OR CONSTITUTE AN EVENT OF DEFAULT UNDER THE DEED OF TRUST,
(B) TO PRESERVE OR PROTECT ITS INTEREST IN THE MORTGAGED PROPERTY AND IN THE
LEASES AND RENTS ARISING THEREFROM, AND (C) TO RESTRAIN THE ENFORCEMENT OF OR
COMPLIANCE WITH ANY LEGISLATION OR OTHER GOVERNMENTAL ENACTMENT, RULE OR ORDER
THAT MAY BE UNCONSTITUTIONAL OR OTHERWISE INVALID, IF THE ENFORCEMENT OF OR
COMPLIANCE WITH SUCH ENACTMENT, RULE OR ORDER WOULD IMPAIR THE MORTGAGED
PROPERTY OR BE PREJUDICIAL TO THE INTEREST OF BENEFICIARY.





3.14         PROOFS OF CLAIM.  IN THE CASE OF ANY RECEIVERSHIP, INSOLVENCY,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
PROCEEDINGS AFFECTING GRANTOR, ITS CREDITORS OR ITS PROPERTY, BENEFICIARY, TO
THE EXTENT PERMITTED BY LAW, SHALL BE ENTITLED TO FILE SUCH PROOFS OF CLAIM AND
OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
BENEFICIARY ALLOWED IN SUCH PROCEEDINGS FOR THE ENTIRE AMOUNT OF THE OBLIGATIONS
AT THE DATE OF THE INSTITUTION OF SUCH PROCEEDINGS AND FOR ANY ADDITIONAL AMOUNT
OF THE OBLIGATIONS AFTER SUCH DATE.

 

ARTICLE 4.
MISCELLANEOUS


 


4.1           SURVIVAL OF OBLIGATIONS.  EACH AND ALL OF THE OBLIGATIONS SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THE CREDIT DOCUMENTS, AND THE CONSUMMATION
OF THE LOANS AND FINANCIAL ACCOMMODATIONS CALLED FOR THEREIN, AND SHALL CONTINUE
IN FULL FORCE AND EFFECT UNTIL THE OBLIGATIONS SHALL HAVE BEEN INDEFEASIBLY PAID
IN FULL; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 4.1 SHALL
LIMIT THE OBLIGATIONS OF GRANTOR WHICH ARE TO CONTINUE AFTER INDEFEASIBLE
PAYMENT IN FULL OF SAID OBLIGATIONS WHERE SO STATED IN THIS DEED OF TRUST.


 


4.2           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED TO BE GIVEN IF GIVEN IN WRITING (INCLUDING BY
TELECOPY) ADDRESSED AS PROVIDED BELOW (OR TO THE ADDRESSEE AT SUCH OTHER ADDRESS
AS THE ADDRESSEE SHALL HAVE SPECIFIED BY NOTICE ACTUALLY RECEIVED BY THE
ADDRESSOR), AND IF EITHER (A) ACTUALLY DELIVERED IN FULLY LEGIBLE FORM TO SUCH
ADDRESS OR (B) IN THE CASE OF A LETTER, FIVE DAYS SHALL HAVE ELAPSED AFTER THE
SAME SHALL HAVE BEEN DEPOSITED IN THE UNITED STATES MAILS, WITH FIRST-CLASS
POSTAGE PREPAID AND REGISTERED OR CERTIFIED:

 

26

--------------------------------------------------------------------------------


 

 

if to Grantor:

 

The Doe Run Resources Corporation,

 

 

 

1801 Park 270 Drive

 

 

 

St. Louis, Missouri 63146-4040

 

 

 

Attn: Mr. Jeffrey Zelms – Vice Chairman, President and CEO

 

 

 

 

 

with a copy to:

 

The Renco Group, Inc.

 

 

 

30 Rockefeller Center

 

 

 

42nd Floor

 

 

 

New York, New York 10111

 

 

 

Attn: Mr. Roger L. Fay – CFO

 

 

 

 

 

if to Trustee:

 

Lisa M. Haines, Esq.

 

 

 

Polsinelli, Shalton & White

 

 

 

700 West 47th Street, Suite 1000

 

 

 

Kansas City, Missouri 64112-1805

 

 

 

 

 

with a copy to:

 

Collin J. Beecroft, Esq.

 

 

 

Ropes & Gray

 

 

 

One International Place

 

 

 

Boston, MA 02110-2624

 

 

 

 

 

if to Beneficiary:

 

Regiment Capital Advisors, L.L.C.

 

 

 

70 Federal Street

 

 

 

Boston, MA 02110

 

 

 

Attn:  Timothy Peterson

 

 

 

 

 

with a copy to:

 

Collin J. Beecroft, Esq.

 

 

 

Ropes & Gray

 

 

 

One International Place

 

 

 

Boston, MA 02110-2624

 


4.3           NO WAIVER.


 


(A)           ANY FAILURE BY BENEFICIARY TO INSIST, OR ANY ELECTION BY
BENEFICIARY NOT TO INSIST, UPON STRICT PERFORMANCE BY GRANTOR OF ANY OF THE
TERMS, PROVISIONS OR CONDITIONS OF THE CREDIT DOCUMENTS SHALL NOT BE DEEMED TO
BE A WAIVER OF SAME OR OF ANY OTHER TERM, PROVISION OR CONDITION THEREOF, AND
BENEFICIARY SHALL HAVE THE RIGHT AT ANY TIME OR TIMES THEREAFTER TO INSIST UPON
STRICT PERFORMANCE BY GRANTOR OF ANY AND ALL SUCH TERMS, PROVISIONS AND
CONDITIONS. NO DELAY OR OMISSION BY BENEFICIARY TO EXERCISE ANY RIGHT, POWER OR
REMEDY ACCRUING UPON ANY BREACH OR EVENT OF DEFAULT SHALL EXHAUST OR IMPAIR ANY
SUCH RIGHT, POWER OR REMEDY OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY SUCH
BREACH OR EVENT OF DEFAULT OR ACQUIESCENCE THEREIN, AND EVERY RIGHT, POWER AND
REMEDY GIVEN BY THE DEED OF TRUST TO BENEFICIARY MAY BE EXERCISED FROM

 

27

--------------------------------------------------------------------------------


 


TIME TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY BENEFICIARY. NO CONSENT
OR WAIVER, EXPRESS OR IMPLIED, BY BENEFICIARY TO OR OF ANY BREACH OR EVENT OF
DEFAULT BY GRANTOR IN THE PERFORMANCE OF THE OBLIGATIONS OF GRANTOR SHALL BE
DEEMED OR CONSTRUED TO BE A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OR EVENT
OF DEFAULT IN THE PERFORMANCE OF THE SAME OR ANY OTHER OBLIGATIONS OF GRANTOR.
FAILURE ON THE PART OF BENEFICIARY TO COMPLAIN OF ANY ACT OR FAILURE TO ACT OR
TO DECLARE AN EVENT OF DEFAULT, IRRESPECTIVE OF HOW LONG SUCH FAILURE CONTINUES,
SHALL NOT CONSTITUTE A WAIVER BY BENEFICIARY OF ITS RIGHTS OR IMPAIR ANY RIGHTS,
POWERS, OR REMEDIES OF BENEFICIARY.


 


(B)           NO ACT OR OMISSION BY BENEFICIARY SHALL RELEASE, DISCHARGE,
MODIFY, CHANGE OR OTHERWISE AFFECT THE ORIGINAL LIABILITY UNDER THE DEED OF
TRUST OR ANY OBLIGATIONS OF GRANTOR OR ANY OBLIGATIONS OF ANY SUBSEQUENT
PURCHASER OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, OR ANY MAKER,
CO-SIGNER, ENDORSER, SURETY OR GUARANTOR, OR PRECLUDE BENEFICIARY FROM
EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREIN GRANTED OR INTENDED TO BE
GRANTED (INCLUDING, WITHOUT LIMITATION, BENEFICIARY’S RIGHT OF FORECLOSURE) IN
THE EVENT OF ANY EVENT OF DEFAULT THEN MADE OR BY ANY SUBSEQUENT EVENT OF
DEFAULT OR ALTER THE SECURITY TITLE, SECURITY INTEREST OR LIEN OF THE DEED OF
TRUST, EXCEPT AS EXPRESSLY PROVIDED IN AN INSTRUMENT OR INSTRUMENTS EXECUTED BY
BENEFICIARY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BENEFICIARY MAY:
(I) GRANT FORBEARANCE OR AN EXTENSION OF TIME FOR THE PAYMENT OF ALL OR ANY
PORTION OF THE OBLIGATIONS; (II) TAKE OTHER OR ADDITIONAL SECURITY FOR THE
PAYMENT OF THE OBLIGATIONS; (III) WAIVE OR FAIL TO EXERCISE ANY RIGHT GRANTED;
(IV) CHANGE ANY OF THE TERMS, COVENANTS, CONDITIONS OR AGREEMENTS OF THE DEED OF
TRUST; (V) CONSENT TO THE FILING OF ANY MAP, PLAT OR RE-PLAT AFFECTING THE
MORTGAGED PROPERTY; (VI) CONSENT TO THE GRANTING OF ANY EASEMENT OR OTHER RIGHT
OR SUBORDINATING THE SECURITY TITLE, SECURITY INTEREST OR LIEN HEREOF; OR (VIII)
TAKE OR OMIT TO TAKE ANY ACTION WHATSOEVER WITH RESPECT TO THE DEED OF TRUST,
THE MORTGAGED PROPERTY OR ANY DOCUMENT OR INSTRUMENT EVIDENCING, SECURING OR IN
ANY WAY RELATING TO THE OBLIGATIONS; ALL WITHOUT RELEASING, DISCHARGING,
MODIFYING, CHANGING OR AFFECTING ANY SUCH LIABILITY, OR PRECLUDING BENEFICIARY
FROM EXERCISING ANY SUCH RIGHT, POWER OR PRIVILEGE, OR AFFECTING THE SECURITY
TITLE, SECURITY INTEREST OR LIEN OF THE DEED OF TRUST. IN THE EVENT OF THE SALE
OR TRANSFER BY OPERATION OF LAW OR OTHERWISE OF ALL OR ANY PART OF THE MORTGAGED
PROPERTY, BENEFICIARY, WITHOUT NOTICE, IS HEREBY AUTHORIZED AND EMPOWERED TO
DEAL WITH ANY SUCH VENDEE OR THE OBLIGATIONS, OR WITH REFERENCE TO ANY OF THE
TERMS, COVENANTS, CONDITIONS OR AGREEMENTS HEREOF, AS FULLY AND TO THE SAME
EXTENT AS IT MIGHT DEAL WITH THE ORIGINAL PARTIES HERETO AND WITHOUT IN ANY WAY
RELEASING AND/OR DISCHARGING ANY LIABILITIES, OBLIGATIONS OR UNDERTAKINGS.


 


4.4           COVENANTS RUNNING WITH THE LAND.  ALL OBLIGATIONS CONTAINED IN
THIS DEED OF TRUST ARE INTENDED BY THE PARTIES TO BE, AND SHALL BE CONSTRUED AS,
COVENANTS RUNNING WITH THE MORTGAGED PROPERTY.


 


4.5           SUCCESSORS AND ASSIGNS.  ALL OF THE TERMS OF THE CREDIT DOCUMENTS
SHALL APPLY TO, BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES THERETO,
THEIR PERMITTED SUCCESSORS, ASSIGNS, HEIRS AND LEGAL REPRESENTATIVES, AND ALL
OTHER PERSONS CLAIMING BY, THROUGH OR UNDER THEM.


 


4.6           SEVERABILITY.  IF ANY TERM OF THIS DEED OF TRUST, OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCES, SHALL, TO ANY EXTENT, BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS DEED OF TRUST, SHALL BE VALID
AND ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


4.7           SUBSTITUTE TRUSTEE.  IF TRUSTEE SHALL DIE OR BECOME DISQUALIFIED
FROM ACTING IN THE

 

28

--------------------------------------------------------------------------------


 


EXECUTION OF THIS TRUST, OR BE ABSENT FROM THE COUNTRY OR SHALL FAIL OR REFUSE
TO EXECUTE THE SAME WHEN REQUESTED BY BENEFICIARY TO DO SO; OR IF, FOR ANY
REASON, BENEFICIARY SHALL PREFER TO APPOINT A SUBSTITUTE TRUSTEE TO ACT INSTEAD
OF THE TRUSTEE NAMED HEREIN, BENEFICIARY SHALL HAVE FULL POWER TO APPOINT, BY
RECORDED, WRITTEN INSTRUMENT, OR OTHER MANNER AS PROVIDED BY APPLICABLE LAW, A
SUBSTITUTE TRUSTEE, AND, IF NECESSARY, SEVERAL SUBSTITUTE TRUSTEES IN
SUCCESSION, WHO SHALL SUCCEED TO ALL THE ESTATE, RIGHTS, POWERS AND DUTIES OF
THE ORIGINAL TRUSTEE NAMED HEREIN. SUCH APPOINTMENT MAY BE EXECUTED BY ANY
AUTHORIZED AGENT OF BENEFICIARY; AND IF BENEFICIARY IS A CORPORATION AND SUCH
APPOINTMENT IS EXECUTED IN ITS BEHALF BY ANY OFFICER OF SUCH CORPORATION, SUCH
APPOINTMENT SHALL BE CONCLUSIVELY PRESUMED TO BE EXECUTED WITH AUTHORITY AND
SHALL BE VALID AND SUFFICIENT WITHOUT PROOF OF ANY ACTION BY THE BOARD OF
DIRECTORS OR ANY SUPERIOR OFFICER OF THE CORPORATION. GRANTOR HEREBY AGREES, IN
ITS BEHALF AND IN BEHALF OF ITS HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS,
PERSONAL REPRESENTATIVES AND ASSIGNS, THAT ANY AND ALL STATEMENTS OF FACT OR
OTHER RECITALS MADE IN ANY DEED OF CONVEYANCE GIVEN BY THE TRUSTEE, WITH RESPECT
TO THE IDENTITY OF BENEFICIARY, OR WITH RESPECT TO THE OCCURRENCE OR EXISTENCE
OF ANY EVENT OF DEFAULT, OR WITH RESPECT TO THE ACCELERATION OF THE MATURITY OF
ANY OF THE OBLIGATIONS SECURED HEREBY, OR WITH RESPECT TO THE REQUEST TO SELL,
THE NOTICE OF SALE, THE GIVING OF NOTICE TO ALL DEBTORS LEGALLY ENTITLED
THERETO, THE TIME, PLACE, TERMS AND MANNER OF SALE, AND RECEIPT, DISTRIBUTION,
AND APPLICATION OF THE MONEY REALIZED THEREFROM, OR WITH RESPECT TO THE DUE AND
PROPER APPOINTMENT OF A SUBSTITUTE TRUSTEE, AND, WITHOUT BEING LIMITED BY THE
FOREGOING, WITH RESPECT TO ANY OTHER ACT OR THING HAVING BEEN DULY DONE BY THE
BENEFICIARY OR BY THE TRUSTEE HEREUNDER, SHALL BE TAKEN BY ALL COURTS OF LAW AND
EQUITY AS PRIMA FACIE EVIDENCE THAT THE STATEMENTS OR RECITALS STATE FACTS AND
ARE WITHOUT FURTHER QUESTIONS TO BE SO ACCEPTED, AND GRANTOR HEREBY RATIFIES AND
CONFIRMS EVERY ACT THAT TRUSTEE OR ANY SUBSTITUTE TRUSTEE HEREUNDER MAY LAWFULLY
DO IN THE PREMISES BY VIRTUE HEREOF.


 


4.8           BUSINESS LOANS.  GRANTOR COVENANTS AND AGREES THAT THE OBLIGATIONS
SECURED BY THIS DEED OF TRUST, AND THE PROCEEDS OF SUCH OBLIGATIONS, ARE FOR
BUSINESS PURPOSES ONLY AND THAT THE LOANS AND ADVANCES AND OTHER FINANCING
ACCOMMODATIONS MADE UNDER OR PURSUANT TO THE CREDIT AGREEMENT AND THE OTHER
CREDIT DOCUMENTS ARE “BUSINESS LOANS” WITHIN THE MEANING AND SCOPE OF V.A.M.S.
§§ 408.015(2) AND 408.035.


 


4.9           USURY.  NO PROVISION OF THE CREDIT DOCUMENTS SECURED HEREBY OR OF
THIS DEED OF TRUST, OR OTHER LOAN DOCUMENTS ISSUED IN CONJUNCTION HEREWITH SHALL
BE DEEMED TO REQUIRE PAYMENT OR PERMIT THE COLLECTION OF INTEREST IN EXCESS OF
THE MAXIMUM PERMITTED BY THE APPLICABLE LAW. IF ANY EXCESS OF THE INTEREST IN
SUCH RESPECT IS PROVIDED IN THIS DEED OF TRUST, THE OTHER CREDIT DOCUMENTS, OR
IN ANY OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS SECTION 4.9 SHALL GOVERN AND
NO PARTY OBLIGATED FOR THE OBLIGATIONS SECURED HEREBY SHALL BE OBLIGATED TO PAY
THE AMOUNT OF SUCH INTEREST TO THE EXTENT THAT IT IS IN EXCESS OF THE AMOUNT
PERMITTED BY LAW. IF IT IS ADJUDICATED THAT THE FEE OR OTHER CHARGE RELATED TO
THE OBLIGATIONS IS INTEREST, SUCH FEE OR OTHER CHARGE SO ADJUDICATED TO BE
INTEREST SHALL BE CONSIDERED AS INTEREST FOR THE LIFE OF THE OBLIGATIONS
COMMENCING FROM THE DATE HEREOF AND EXTENDING TO THE DUE DATE[S] OF THE
OBLIGATIONS SECURED HEREBY OR ANY EXTENSION OF SUCH DUE DATE[S].


 


4.10         FUTURE ADVANCES SECURED HEREBY.  THIS DEED OF TRUST HAS BEEN GIVEN
AND IS INTENDED TO SECURE THE FULL AND PROMPT PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS AND ANY RENEWAL, EXTENSION, MODIFICATION OR REPLACEMENT OF ANY OF
THE OBLIGATIONS. WITH RESPECT TO

 

29

--------------------------------------------------------------------------------


 


FUTURE ADVANCES, THIS DEED OF TRUST SHALL BE GOVERNED BY SECTION 443.055,
MISSOURI REVISED STATUTES, AND SHALL SECURE ALL FUTURE ADVANCES MADE HEREUNDER
AND SUCH FUTURE ADVANCES SHALL BE ENTITLED TO THE BENEFITS OF SECTION 443.055,
MISSOURI REVISED STATUTES. THE TOTAL PRINCIPAL AMOUNT OF THE OBLIGATIONS WHICH
ARE SECURED HEREBY IS $35,500,000 OR SUCH LESSER AMOUNT AS SET FORTH IN THE
CREDIT AGREEMENT, PLUS INTEREST, COSTS AND EXPENSES.


 


4.11         WAIVER OF JURY TRIAL.  GRANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS DEED OF TRUST OR THE OTHER CREDIT DOCUMENTS.


 


4.12         ASSIGNMENT.  THE DEED OF TRUST IS ASSIGNABLE BY BENEFICIARY AND ANY
ASSIGNMENT HEREOF BY BENEFICIARY SHALL OPERATE TO VEST IN THE ASSIGNEE ALL
RIGHTS AND POWERS HEREIN CONFERRED UPON AND GRANTED TO BENEFICIARY.


 


4.13         COUNTERPARTS.  THE DEED OF TRUST MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE BUT ONE INSTRUMENT.


 


4.14         APPLICABLE LAW.  THE DEED OF TRUST SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF MISSOURI.


 


4.15         SUBROGATION.  IF ANY OR ALL OF THE PROCEEDS OF THE LOANS AND OTHER
FINANCIAL ACCOMMODATIONS MADE AND EXTENDED UNDER THE CREDIT DOCUMENTS HAVE BEEN
USED TO EXTINGUISH, EXTEND OR RENEW ANY INDEBTEDNESS HERETOFORE EXISTING AGAINST
THE MORTGAGED PROPERTY, THEN, TO THE EXTENT OF SUCH FUNDS SO USED, THE
BENEFICIARY SHALL BE SUBROGATED TO ALL OF THE RIGHTS, CLAIMS, LIENS, TITLES AND
INTERESTS HERETOFORE EXISTING AGAINST THE MORTGAGED PROPERTY TO SECURE THE
INDEBTEDNESS SO EXTINGUISHED, EXTENDED OR RENEWED, AND THE FORMER RIGHTS,
CLAIMS, LIENS, TITLES AND INTERESTS, IF ANY, ARE NOT WAIVED, BUT RATHER, ARE
CONTINUED IN FULL FORCE AND EFFECT IN FAVOR OF BENEFICIARY AND ARE MERGED WITH
THE LIEN AND SECURITY INTEREST CREATED HEREIN AS CUMULATIVE SECURITY FOR THE
REPAYMENT AND SATISFACTION OF THE OBLIGATIONS.


 


4.16         CONFLICTS: CREDIT DOCUMENTS OR MASTER LEASES.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS AND PROVISIONS OF THIS DEED OF TRUST AND THE CREDIT
AGREEMENT OR IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS AND PROVISIONS OF
THIS DEED OF TRUST, TO THE EXTENT THE MORTGAGED PROPERTY EXTENDS TO PERSONAL
PROPERTY OF THE GRANTOR, AND THE OTHER CREDIT DOCUMENTS, THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT OR SUCH OTHER CREDIT DOCUMENTS, AS THE CASE
MAY BE, SHALL CONTROL.


 


4.17         HEADINGS.  THE ARTICLE AND SECTION ENTITLEMENTS HEREOF ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO WAY ALTER, MODIFY OR DEFINE,
OR BE USED IN CONSTRUING, THE TEXT OF SUCH ARTICLES OR SECTIONS.


 


4.18         NO JOINT VENTURE.  NOTWITHSTANDING ANYTHING IN ANY OF THE CREDIT
DOCUMENTS OR IN ANY OTHER AGREEMENT OR COMMITMENT TO THE CONTRARY, NEITHER THE
CREDIT DOCUMENTS NOR THE TRANSACTIONS DESCRIBED IN THE CREDIT DOCUMENTS NOR THE
RIGHTS AND OBLIGATIONS GRANTED THEREIN SHALL IN ANY WAY CREATE OR CONTRIBUTE TO
THE CREATION OF A PARTNERSHIP OR JOINT VENTURE OR SIMILAR ARRANGEMENT BETWEEN
GRANTOR AND BENEFICIARY.

 

30

--------------------------------------------------------------------------------


 


4.19         INTERCREDITOR AGREEMENT.  THIS DEED OF TRUST IS SUBJECT TO THE
TERMS OF AN INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH BY AND AMONG
BENEFICIARY, CONGRESS FINANCIAL CORPORATION AND REGIMENT CAPITAL ADVISORS,
L.L.C., AS TRUSTEE (THE “INTERCREDITOR AGREEMENT”).  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF THE
INTERCREDITOR AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.

 


4.20         CONCERNING BENEFICIARY.


 


(A)           BENEFICIARY SHALL BE ENTITLED TO RELY UPON ANY WRITTEN NOTICE,
STATEMENT, CERTIFICATE, ORDER OR OTHER DOCUMENT OR ANY TELEPHONE MESSAGE
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON, AND, WITH RESPECT TO ALL MATTERS PERTAINING TO THIS DEED
OF TRUST AND ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.


 


(B)           WITH RESPECT TO ANY OF ITS RIGHTS AND OBLIGATIONS AS A LENDER,
BENEFICIARY SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS HEREUNDER. 
THE TERM “HOLDERS”, “LENDER” OR ANY SIMILAR TERM SHALL, UNLESS THE CONTEXT
CLEARLY OTHERWISE INDICATES, INCLUDE BENEFICIARY IN ITS INDIVIDUAL CAPACITY AS A
LENDER.  BENEFICIARY MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY
ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH GRANTOR OR ANY
ENTITY RELATED TO OR AFFILIATED WITH GRANTOR TO THE SAME CONTEXT AS IF
BENEFICIARY WERE NOT ACTING AS COLLATERAL AGENT.


 


(C)           IF ANY ITEM OF MORTGAGED PROPERTY ALSO CONSTITUTES COLLATERAL
GRANTED TO BENEFICIARY UNDER ANY OTHER MORTGAGE, DEED OF TRUST, SECURITY
AGREEMENT, PLEDGE OR INSTRUMENT OF ANY TYPE, IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THIS DEED OF TRUST AND THE PROVISIONS OF SUCH
INSTRUMENT OF ANY TYPE IN RESPECT OF SUCH COLLATERAL, BENEFICIARY, IN ITS SOLE
DISCRETION, SHALL SELECT WHICH PROVISION OR PROVISIONS SHALL CONTROL.


 


(D)           BENEFICIARY HAS BEEN APPOINTED AS COLLATERAL AGENT PURSUANT TO THE
CREDIT AGREEMENT.  THE ACTIONS OF BENEFICIARY HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE CREDIT AGREEMENT.  BENEFICIARY SHALL HAVE THE RIGHT HEREUNDER
TO MAKE DEMANDS, TO GIVE NOTICES, TO EXERCISE OR REFRAIN FROM EXERCISING ANY
RIGHTS, AND TO TAKE OR REFRAIN FROM TAKING ACTION (INCLUDING, WITHOUT
LIMITATION, THE RELEASE OR SUBSTITUTION OF MORTGAGED PROPERTY), IN ACCORDANCE
WITH THIS DEED OF TRUST AND THE CREDIT AGREEMENT.  BENEFICIARY MAY RESIGN AND A
SUCCESSOR BENEFICIARY MAY BE APPOINTED IN THE MANNER PROVIDED IN THE CREDIT
AGREEMENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS BENEFICIARY BY A SUCCESSOR
BENEFICIARY, THAT SUCCESSOR BENEFICIARY SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING
BENEFICIARY UNDER THIS DEED OF TRUST, AND THE RETIRING BENEFICIARY SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS DEED OF
TRUST.  AFTER ANY RETIRING BENEFICIARY’S RESIGNATION, THE PROVISIONS OF THIS
DEED OF TRUST SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT UNDER THIS DEED OF TRUST WHILE IT WAS BENEFICIARY.

 

[The remainder of this page is intentionally blank.]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be signed and
sealed as of the date first above written.

 

 

“GRANTOR”

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Print Name:

Marvin Kaiser

 

 

Title:

Executive Vice President

 

32

--------------------------------------------------------------------------------


 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On this      day of October, 2002, before me appeared
                                to me personally known, who, being by me duly
sworn did say that he is the                              of THE DOE RUN
RESOURCES CORPORATION, and that the seal affixed to the foregoing instrument is
the corporation seal of said corporation and that said instrument was signed and
sealed in behalf of said corporation by authority of its Board of Directors, and
said                                     acknowledged said instrument to be the
free act and deed of said corporation acting with all power and authority to so
bind the corporation.

 

In testimony whereof, I have hereunto set my hand and affixed my official seal
the day and year first above written.

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

[SEAL]

 

 

33

--------------------------------------------------------------------------------


 

Exhibit A

 

[Attach Property Descriptions]

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Permitted Encumbrances

 

1.                                         All exceptions shown in Schedule B,
Part 1 of the title insurance policy issued by First American Title Insurance
Company to Beneficiary in connection with this Deed of Trust (the “Title
Insurance Policy”), including, but not limited to, easements, rights of way,
mineral rights and mineral rights reservations; and

 

2.                                         A possible overlapping of
descriptions in the Parcel 87 (Reynolds County, Sweetwater Mine), Section 34,
Township 31 North, Range 2 West.

 

 

--------------------------------------------------------------------------------
